Name: Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007
 Type: Regulation
 Subject Matter: international security;  international trade;  international affairs;  technology and technical regulations;  miscellaneous industries;  Asia and Oceania
 Date Published: nan

 31.8.2017 EN Official Journal of the European Union L 224/1 COUNCIL REGULATION (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 14 October 2006, the UN Security Council (UNSC) adopted Resolution 1718 (2006) in which it condemned the nuclear test that the Democratic People's Republic of Korea (DPRK) had conducted on 9 October 2006, determining that there was a clear threat to international peace and security, and required all Member States of the UN to apply a number of restrictive measures against the DPRK. Subsequent UNSC Resolutions (UNSCRs) 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016) and 2371 (2017) further extended these restrictive measures. (2) In accordance with these UNSCRs, Decision (CFSP) 2016/849 provides in particular for restrictions on the import and export of certain goods, services and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes (Weapons of mass destruction (WMD) programmes), a luxury goods embargo as well as an asset freeze on persons, entities and bodies that have been linked to the WMD programmes. Further measures target the transport sector, including inspections of cargo and prohibitions pertaining to DPRK vessels and aircraft, the financial sector, such as a provision of certain financial services, and the diplomatic sphere, to prevent abuse of privileges and immunities. (3) Furthermore, the Council has adopted several additional EU restrictive measures that complement and reinforce the UN-based restrictive measures. To that end, the Council extended the arms embargo, import and export restrictions, extended the list of persons and entities subject to an asset freeze and introduced prohibitions on transfers of funds and investment. (4) Adoption of a regulation within the meaning of Article 215 of the Treaty at the level of the Union is necessary in order to give effect to the above-mentioned restrictive measures, in particular with a view to ensuring their uniform application by economic operators in all Member States. (5) Council Regulation (EC) No 329/2007 (2) has been amended several times. In view of the extent of the amendments introduced, it is appropriate to consolidate all measures into a new regulation which repeals and replaces Regulation (EC) No 329/2007. (6) The Commission should be empowered to publish the list of goods and technology that will be adopted by the Committee of the UNSC which was established pursuant to paragraph 12 of UNSCR 1718 (2006) (Sanctions Committee) or the UNSC and, if appropriate, to add the nomenclature codes from the Combined Nomenclature as set out in Annex I to Council Regulation (EEC) No 2658/87 (3). (7) The Commission should also be empowered to amend the list of luxury goods if necessary in view of any definition or guidelines that the Sanctions Committee may promulgate to facilitate the implementation of the restrictions concerning luxury goods, taking the lists of luxury goods produced in other jurisdictions into account. (8) The power to amend the lists in Annexes XIII, XIV, XV, XVI and XVII to this Regulation should be exercised by the Council, in view of the specific threat to international peace and security posed by DPRK, and in order to ensure consistency with the process for amending and reviewing Annexes I, II, III, IV and V to Decision (CFSP) 2016/849. (9) The Commission should be empowered to amend the list of services, taking into account information provided by Member States as well as any definition or guidelines that may be issued by the United Nations Statistical Commission, or in order to add reference numbers taken from the Central Product Classification system for goods and services promulgated by the United Nations Statistical Commission. (10) UNSCR 2270 (2016) recalls that the Financial Action Task Force (FATF) has called upon countries to apply enhanced due diligence and effective countermeasures to protect their jurisdictions from the DPRK's illicit financial activity, and calls upon UN Member States to apply FATF Recommendation 7, its Interpretive Note and related guidance to effectively implement targeted financial sanctions related to proliferation. (11) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and in particular the right to an effective remedy and to a fair trial and the right to the protection of personal data. This Regulation should be applied in accordance with those rights. (12) For the implementation of this Regulation, and to create the highest level of legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources are to be frozen in accordance with this Regulation, should be made public. Any processing of personal data of natural persons under this Regulation should be in conformity with Regulation (EC) No 45/2001 of the European Parliament and of the Council (4) and Directive 95/46/EC of the European Parliament and of the Council (5), HAS ADOPTED THIS REGULATION: CHAPTER I Definitions Article 1 This Regulation shall apply: (a) within the territory of the Union; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body, inside or outside the territory of the Union which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 2 For the purposes of this Regulation, the following definitions apply: (1) branch of a financial or credit institution means a place of business which forms a legally dependent part of a financial or credit institution and which carries out directly all or some of the transactions inherent in the business of financial or credit institutions; (2) brokering services means: (a) the negotiation or arrangement of transactions for the purchase, sale or supply of goods and technology or of financial and technical services, including from a third country to any other third country; or (b) the selling or buying of goods and technology or of financial and technical services, including where they are located in third countries for their transfer to another third country; (3) claim means any claim, whether asserted by legal proceedings or not under or in connection with a contract or transaction, and includes in particular: (a) a claim for performance of any obligation arising under or in connection with a contract or transaction; (b) a claim for extension or payment of a bond, financial guarantee or indemnity of whatever form; (c) a claim for compensation in respect of a contract or transaction; (d) a counterclaim; (e) a claim for the recognition or enforcement, including by the procedure of exequatur, of a judgment, an arbitration award or an equivalent decision, wherever made or given; (4) competent authorities refers to the competent authorities as identified on the websites listed in Annex I; (5) contract or transaction means any transaction of whatever form and whatever the applicable law, whether comprising one or more contracts or similar obligations made between the same or different parties; for this purpose contract includes a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, and credit, whether legally independent or not, as well as any related provision arising under, or in connection with, the transaction; (6) credit institution means a credit institution as defined in point (1) of Article 4(1) of Regulation (EU) No 575/2013 of the European Parliament and of the Council (6), including branches thereof, as defined in point (17) of Article 4(1) of that Regulation, located in the Union, whether its head office is situated within the Union or in a third country; (7) diplomatic missions, consular posts and their members has the same meaning as in the 1961 Vienna Convention on Diplomatic Relations and the 1963 Vienna Convention on Consular Relations, and also includes missions of the DPRK to international organisations hosted in the Member States and DPRK members of those missions; (8) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, actual or potential, which are not funds but can be used to obtain funds, goods or services, including vessels, such as maritime vessels; (9) financial institution means (a) an undertaking, other than a credit institution, which carries out one or more of the activities listed in points (2) to (12), (14) and (15) of Annex I to Directive 2013/36/EU of the European Parliament and of the Council (7), including the activities of currency exchange offices (bureaux de change); (b) an insurance undertaking as defined in point (1) of Article 13 of Directive 2009/138/EC of the European Parliament and of the Council (8), insofar as it carries out life assurance activities covered by that Directive; (c) an investment firm as defined in point (1) of Article 4(1) of Directive 2004/39/EC of the European Parliament and of the Council (9); (d) a collective investment undertaking marketing its units or shares; (e) an insurance intermediary as defined in point (5) of Article 2 of Directive 2002/92/EC of the European Parliament and of the Council (10) where it acts with respect to life insurance and other investment-related services, with the exception of a tied insurance intermediary as defined in point (7) of that Article; (f) branches, when located in the Union, of financial institutions as referred to in points (a) to (e), whether their head office is situated in a Member State or in a third country; (10) freezing of economic resources means preventing the use of economic resources to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (11) freezing of funds means preventing any moving, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the use of the funds, including portfolio management; (12) funds means financial assets and benefits of every kind, including but not limited to: (a) cash, cheques, claims on money, drafts, money orders and other payment instruments; (b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (c) publicly and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (d) interest, dividends or other income on or value accruing from or generated by assets; (e) credit, right of set-off, guarantees, performance bonds or other financial commitments; (f) letters of credit, bills of lading, bills of sale; (g) documents evidencing an interest in funds or financial resources; (13) insurance means an undertaking or commitment whereby one or more natural or legal persons are obliged, in return for a payment, to provide one or more other persons, in the event of the materialisation of a risk, with an indemnity or a benefit as determined by the undertaking or commitment; (14) investment services means the following services and activities: (a) reception and transmission of orders in relation to one or more financial instruments; (b) execution of orders on behalf of clients; (c) dealing on own account; (d) portfolio management; (e) investment advice; (f) underwriting of financial instruments and/or placing of financial instruments on a firm-commitment basis; (g) placing of financial instruments without a firm-commitment basis; (h) any service in relation to the admission to trading on a regulated market or trading on a multilateral trading facility; (15) payee means a natural or legal person who is the intended recipient of the transfer of funds; (16) payer means a person who holds a payment account and allows a transfer of funds from that payment account, or, where there is no payment account, that gives a transfer-of-funds order; (17) payment service provider means the categories of payment service provider referred to in Article 1(1) of Directive 2007/64/EC of the European Parliament and of the Council (11), natural or legal persons benefiting from a waiver pursuant to Article 26 of Directive 2007/64/EC and legal persons benefiting from a waiver pursuant to Article 9 of Directive 2009/110/EC of the European Parliament and of the Council (12), providing transfer-of-funds services; (18) reinsurance means the activity consisting in accepting risks ceded by an insurance undertaking or by another reinsurance undertaking or, in the case of the association of underwriters known as Lloyd's, the activity consisting in accepting risks, ceded by any member of Lloyd's, by an insurance or reinsurance undertaking other than the association of underwriters known as Lloyd's; (19) services incidental to means services rendered on a fee or contract basis by units mainly engaged in the production of transportable goods, as well as services typically related to the production of such goods; (20) shipowner means the registered owner of a seagoing ship, or any other person such as the bareboat charterer who is responsible for the operation of the ship; (21) technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services; including verbal forms of assistance; (22) territory of the Union means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace; (23) transfer of funds means: (a) any transaction at least partially carried out by electronic means on behalf of a payer through a payment service provider, with a view to making funds available to a payee through a payment service provider, irrespective of whether the payer and the payee are the same person and irrespective of whether the payment service provider of the payer and that of the payee are one and the same, including: (i) a credit transfer as defined in point (1) of Article 2 of Regulation (EU) No 260/2012 of the European Parliament and of the Council (13); (ii) a direct debit as defined in point (2) of Article 2 of Regulation (EU) No 260/2012; (iii) a money remittance as defined in point (13) of Article 4 of Directive 2007/64/EC, whether national or cross border; (iv) a transfer carried out using a payment card, an electronic money instrument, or a mobile phone, or any other digital or IT prepaid or postpaid device with similar characteristics; and (b) any transaction by non-electronic means, such as in cash, cheques or accountancy orders, with a view to making funds available to a payee irrespective of whether the payer and the payee are the same person. (24) a vessel crewed by the DPRK means: (a) a vessel whose manning is controlled by: (i) a natural person of DPRK nationality; or (ii) a legal person, entity or body incorporated or constituted under the law of the DPRK; (b) a vessel entirely manned by DPRK nationals. CHAPTER II Export and import restrictions Article 3 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, the goods and technology, including software, listed in Annex II, whether or not originating in the Union, to any natural or legal person, entity or body in, or for use in the DPRK; (b) to sell, supply, transfer or export aviation fuel, directly or indirectly, as listed in Annex III to the DPRK or transport to DPRK aviation fuel on board the flag vessels or aircraft of Member States, whether or not originating in the territories of Member States; (c) to import, purchase or transfer, directly or indirectly, the goods and technology listed in Annex II from the DPRK, whether or not originating in the DPRK; (d) to import, purchase or transfer, directly or indirectly, gold, titanium ore, vanadium ore and rare-earth minerals, as listed in Annex IV, from the DPRK, whether or not originating in the DPRK; (e) to import, purchase or transfer, directly or indirectly, coal, iron and iron ore, as listed in Annex V, from the DPRK, whether or not originating in the DPRK; (f) to import, purchase or transfer, directly or indirectly, from DPRK petroleum products, as listed in Annex VI, whether or not originating in the DPRK; and (g) to import, purchase or transfer, directly or indirectly, copper, nickel, silver and zinc, as listed in Annex VII, from the DPRK, whether or not originating in the DPRK; 2. Part I of Annex II shall include all items, materials, equipment, goods and technology, including software, which are dual-use items or technology as defined in Annex I to Council Regulation (EC) No 428/2009 (14). Part II of Annex II shall include other items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Part III of Annex II shall include certain key components for the ballistic-missile sector. Part IV of Annex II shall include weapons of mass destruction-related items, materials, equipment, goods and technology designated, pursuant to paragraph 25 of UNSCR 2270 (2016). Part V of Annex II shall include weapons of mass destruction-related items, materials, equipment, goods and technology designated, pursuant to paragraph 4 of UNSCR 2321 (2016). Annex III shall include the aviation fuel referred to in point (b) of paragraph 1. Annex IV shall include the gold, titanium ore, vanadium ore and rare-earth minerals, referred to in point (d) of paragraph 1. Annex V shall include the coal, iron and iron ore, referred to in point (e) of paragraph 1. Annex VI shall include the petroleum products referred to in point (f) of paragraph 1. Annex VII shall include the copper, nickel, silver and zinc, referred to in point (g) of paragraph 1. 3. The prohibition referred to in point (b) of paragraph 1 shall not apply with respect to the sale or supply of aviation fuel to civilian passenger aircraft outside the DPRK exclusively for consumption during their flight to the DPRK and their return to the airport of origin. Article 4 1. By way of derogation from point (b) of Article 3(1), the competent authorities of the Member States may authorise the sale, supply or transfer of aviation fuel, provided that the Member State has obtained the advance approval of the Sanctions Committee on an exceptional case-by-case basis for the transfer to the DPRK of such products for verified essential humanitarian needs and subject to specified arrangements for effective monitoring of delivery and use. 2. By way of derogation from point (e) of Article 3(1), the competent authorities of the Member States may authorise: (a) the import, purchase or transfer of coal provided that the competent authorities of the Member States have determined on the basis of credible information that the shipment originated outside the DPRK and was transported through the DPRK solely for export from the Port of Rajin (Rason), that the relevant Member State has notified the Sanctions Committee in advance of such transactions, and that the transactions are unrelated to generating revenue for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes and other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016) or 2321 (2016), or by this Regulation; (b) transactions in iron and iron ore that are determined to be exclusively for livelihood purposes and unrelated to generating revenue for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or other activities prohibited by UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016) or 2321 (2016), or by this Regulation; and (c) transactions in coal that are determined to be exclusively for livelihood purposes provided that all of the following conditions are met: (i) the transactions are unrelated to generating revenue for the DPRK's nuclear or ballistic missile programmes or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016) or 2321 (2016); (ii) the transactions do not involve individuals or entities that are associated with the DPRK's nuclear or ballistic missile programmes or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016) or 2321 (2016), including the persons, entities and bodies listed in Annex XIII, or individuals or entities acting on their behalf or at their direction, or entities owned or controlled by them, directly or indirectly, or individuals or entities assisting in the evasion of sanctions; and (iii) the Sanctions Committee has not notified the Member States that the aggregate annual limit has been reached. 3. The Member State concerned shall notify the other Member States and the Commission of any authorisation granted pursuant to paragraphs 1 and 2. Article 5 1. It shall be prohibited to sell, supply, transfer or export, directly or indirectly, to the DPRK any item, except food or medicine, if the exporter knows or has reasonable grounds to believe that: (a) the item is destined directly or indirectly for the DPRK's armed forces; or (b) the export of the item could support or enhance the operational capabilities of the armed forces of a State other than the DPRK. 2. It shall be prohibited to import, purchase or transport from DPRK items referred to in paragraph 1 if the importer or transporter knows or has reasonable grounds to believe that one of the grounds in point (a) or (b) of paragraph 1 is met. Article 6 1. By way of derogation from Article 5, the competent authorities of the Member States may authorise the sale, supply, transfer or export of an item to the DPRK, or the import, purchase or transport of an item from the DPRK, where: (a) the item does not relate to the production, development, maintenance or use of military goods, or development or the maintenance of military personnel, and the competent authority has determined that the item would not directly contribute to the development of the operational capabilities of the DPRK's armed forces or to exports that support or enhance the operational capabilities of armed forces of a third country other than the DPRK; (b) the Sanctions Committee has determined that a particular supply, sale or transfer would not be contrary to the objectives of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016) or 2321 (2016); or (c) the competent authority of the Member State is satisfied that the activity is exclusively for either humanitarian or livelihood purposes which will not be used by DPRK persons, entities or bodies to generate revenue, and is not related to any activity prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016) or 2321 (2016), provided that the Member State notifies the Sanctions Committee in advance of such a determination and informs the Sanctions Committee of measures taken to prevent the diversion of the item for any prohibited purpose. 2. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation under this Article at least one week prior to granting the authorisation. Article 7 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance and brokering services related to goods and technology listed in the EU Common List of Military Equipment or in Annex II, and related to the provision, manufacture, maintenance and use of goods listed in the EU Common List of Military Equipment or in Annex II, to any natural or legal person, entity or body in, or for use in the DPRK; (b) to provide, directly or indirectly, financing or financial assistance related to goods and technology listed in the EU Common List of Military Equipment or in Annex II, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any natural or legal person, entity or body in, or for use in the DPRK; (c) to obtain, directly or indirectly, technical assistance related to goods and technology listed in the EU Common List of Military Equipment or in Annex II, and to the provision, manufacture, maintenance and use of goods listed in the EU Common List of Military Equipment or in Annex II from any natural or legal person, entity or body in, or for use in the DPRK; (d) to obtain, directly or indirectly, financing or financial assistance related to goods and technology listed in the EU Common List of Military Equipment or in Annex II, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance from any natural or legal person, entity or body in, or for use in, the DPRK. 2. The prohibitions set out in paragraph 1 shall not apply to non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for protective use of personnel of the Union and its Member States in the DPRK. Article 8 1. By way of derogation from Article 3(1) and Article 7(1), the competent authorities of the Member States may authorise, under the terms and conditions they deem appropriate, the direct or indirect supply, sale, transfer or export of the items and technology, including software, referred to in point (a) and (b) of Article 3(1) or the assistance or brokering services referred to in Article 7(1), provided that the goods and technology, assistance or brokering services are for food, agricultural, medical or other humanitarian purposes. 2. By way of derogation from point (a) of Article 3(1) and points (a) and (b) of Article 7(1), the competent authorities of the Member States may authorise the transactions referred to therein under the conditions they deem appropriate and provided that the UNSC has approved the request. 3. The Member State concerned shall notify the other Member States and the Commission of any request for approval which it has submitted to the UNSC pursuant to paragraph 3. 4. The Member State concerned shall notify the other Member States and the Commission within four weeks of authorisations granted pursuant to this Article. Article 9 1. In addition to the obligation to provide the competent customs authorities with the pre-arrival and pre-departure information as determined in the relevant provisions concerning entry and exit summary declarations as well as customs declarations in Regulation (EU) No 952/2013 of the European Parliament and of the Council (15), in Commission Delegated Regulation (EU) 2015/2446 (16) and in Commission Implementing Regulation (EU) 2015/2447 (17), the person who provides the information referred to in paragraph 2 shall declare whether the goods are covered by the EU Common List of Military Equipment or by this Regulation and, where their export is subject to authorisation, specify the goods and technology covered by the export licence granted. 2. The required additional information shall be submitted using an electronic customs declaration or, in the absence of such a declaration, in any other electronic or written form, as appropriate. Article 10 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, luxury goods as listed in Annex VIII, to the DPRK; (b) to import, purchase or transfer from the DPRK, directly or indirectly, luxury goods, as listed in Annex VIII, whether or not originating in the DPRK. 2. The prohibition referred to in point (b) of paragraph 1 shall not apply to travellers' personal effects or to goods of a non-commercial nature for travellers' personal use contained in their luggage. 3. The prohibitions referred to in paragraph 1 shall not apply to goods which are necessary for the official purposes of diplomatic or consular missions of Member States in the DPRK or of international organisations enjoying immunities in accordance with international law, or to the personal effects of their staff. 4. The competent authorities of the Member States may authorise, under the conditions they deem appropriate, a transaction with regard to goods referred to in point (17) of Annex VIII, provided that the goods are for humanitarian purposes. Article 11 It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, gold, precious metals and diamonds as listed in Annex IX, whether or not originating in the Union, to or for the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK and any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them; (b) to import, purchase or transport, directly or indirectly, gold, precious metals and diamonds, as listed in Annex IX, whether or not originating in the DPRK, from the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK and any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them; (c) to provide, directly or indirectly, technical assistance or brokering services, financing or financial assistance, related to the goods referred to in points (a) and (b), to the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK and any person, entity or body acting on their behalf or at their direction, or any entity or body owned or controlled by them. Article 12 It shall be prohibited to sell, supply, transfer or export, directly or indirectly, newly printed or unissued DPRK denominated banknotes and minted coinage, to or for the benefit of the Central Bank of DPRK. Article 13 It shall be prohibited to import, purchase or transfer, directly or indirectly, statues as listed in Annex X, from DPRK whether or not originating in the DPRK. Article 14 By way of derogation from the prohibition in Article 13, the competent authorities of the Member States may authorise the import, purchase or transfer, provided that the Member State concerned has obtained the advance approval of the Sanctions Committee on a case-by-case basis. Article 15 It shall be prohibited to sell, supply, transfer or export, directly or indirectly, helicopters and vessels, as listed in Annex XI, to the DPRK. Article 16 By way of derogation from the prohibition in Article 15, the competent authorities of the Member States may authorise such a sale, supply, transfer or export, provided that the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis. CHAPTER III Restrictions on Certain Commercial Activities Article 17 1. It shall be prohibited, in the territory of the Union, to accept or approve investment in any commercial activity, where such investment is made by: (a) natural or legal persons, entities or bodies of the Government of the DPRK; (b) the Workers' Party of Korea; (c) nationals of the DPRK; (d) legal persons, entities or bodies incorporated or constituted under the law of the DPRK; (e) natural or legal persons, entities or bodies acting on behalf or at the direction of persons, entities or bodies referred to in (a) to (d); and (f) natural or legal persons, entities or bodies owned or controlled by the natural or legal persons, entities or bodies referred to in (a) to (d). 2. It shall be prohibited: (a) to establish a joint venture with, or take or extend an ownership interest, including by acquisition in full or the acquisition of shares and other securities of a participatory nature in, any natural or legal person, entity or body referred to in paragraph 1 engaged in the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related activities or programmes, or in activities in the sectors of mining, refining, chemical, metallurgy and metalworking, and aerospace or conventional arms-related industries; (b) to grant financing or financial assistance to any natural or legal person, entity or body referred to in points (d) to (f) of paragraph 1 or for the documented purpose of financing such natural or legal persons, entities or bodies; (c) to provide investment services directly or indirectly related to the activities referred to in points (a) and (b) of this paragraph; and (d) to participate directly or indirectly in joint ventures or in any other business arrangements with entities listed in Annex XIII, as well as with natural or legal persons, entities or bodies acting for or on their behalf or direction. Article 18 1. It shall be prohibited: (a) to provide, directly or indirectly, any services incidental to mining or any services incidental to manufacturing in the chemical, mining and refining industry, that are referred to in part A of Annex XII, to any natural or legal person, entity or body in, or for use in, the DPRK; and (b) to provide, directly or indirectly, computer and related services as referred to in part B of Annex XII, to any natural or legal person, entity or body in, or for use in, the DPRK. 2. The prohibition in point (b) of paragraph 1 shall not apply with respect to computer and related services, insofar as such services are intended to be used exclusively for the official purposes of a diplomatic or consular mission or an international organisation enjoying immunities in the DPRK in accordance with international law. 3. The prohibition in point (b) of paragraph 1 shall not apply with respect to the provision of computer and related services by public bodies or by legal persons, entities or bodies that receive public funding from the Union or Member States to provide these services for development purposes that directly address the needs of the civilian population or the promotion of denuclearisation. Article 19 1. By way of derogation from point (a) of Article 18(1), the competent authorities of the Member States may authorise the provision of services incidental to mining and the provision of services incidental to manufacturing in the chemical, mining and refining industries, insofar as such services are intended to be used exclusively for development purposes that directly address the needs of the civilian population or the promotion of denuclearisation. 2. In cases not covered by Article 18(3), and by way of derogation from point (b) of Article 18(1), the competent authorities of the Member States may authorise the provision of computer and related services, insofar as those services are intended to be used exclusively for development purposes that directly address the needs of the civilian population or the promotion of denuclearisation. Article 20 1. It shall be prohibited: (a) to lease or otherwise make available real property, directly or indirectly, to persons, entities or bodies of the Government of the DPRK, for any purpose other than diplomatic or consular activities, pursuant to the 1961 Vienna Convention on Diplomatic Relations and the 1963 Vienna Convention on Consular Relations; (b) to lease real property, directly or indirectly, from persons, entities or bodies of the Government of the DPRK; and (c) to engage in any activity linked to the use of real property that persons, entities or bodies of the Government of the DPRK own, lease or are otherwise entitled to use, except for the provision of goods and services which: (i) are essential for the functioning of diplomatic missions or consular posts, pursuant to the 1961 and 1963 Vienna Conventions; and (ii) cannot be used to generate income or profit, directly or indirectly, for the Government of the DPRK. 2. For the purposes of this Article real property means land, buildings and parts thereof which are located outside the territory of the DPRK. CHAPTER IV Restrictions on Transfers of Funds and Financial Services Article 21 1. It shall be prohibited to transfer funds to and from the DPRK. 2. It shall be prohibited for credit and financial institutions to enter into, or continue to participate in, any transactions with: (a) credit and financial institutions domiciled in the DPRK; (b) branches or subsidiaries falling within the scope of Article 1 of credit and financial institutions domiciled in the DPRK; (c) branches or subsidiaries falling outside the scope of Article 1 of credit and financial institutions domiciled in the DPRK; (d) credit and financial institutions that are not domiciled in the DPRK, that fall within the scope of Article 1 and that are controlled by persons, entities or bodies domiciled in the DPRK; (e) credit and financial institutions that are not domiciled in DPRK or do not fall within the scope of Article 1, but are controlled by persons, entities or bodies domiciled in the DPRK. 3. The prohibitions in paragraphs 1 and 2 shall not apply to any transfer of funds or transaction which is necessary for the official purposes of a diplomatic or consular mission of a Member State in the DPRK or an international organisation enjoying immunities in DPRK in accordance with international law. 4. The prohibitions in paragraphs 1 and 2 shall not apply to any of the following transactions, provided that they involve a transfer of funds for amounts equal to or below EUR 15 000 or equivalent: (a) transactions regarding foodstuffs, healthcare or medical equipment or for agricultural or humanitarian purposes; (b) transactions regarding personal remittances; (c) transactions regarding the execution of the exemptions provided for in this Regulation; (d) transactions in connection with a specific trade contract not prohibited by this Regulation; (e) transactions required exclusively for the implementation of projects funded by the Union or its Member States for development purposes directly addressing the needs of the civilian population or the promotion of denuclearisation; and (f) transactions regarding a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, insofar as such transactions are intended to be used for official purposes of the diplomatic or consular mission or international organisation. Article 22 1. By way of derogation from the prohibitions in Article 21(1) and (2), the competent authorities of the Member States may authorise the transactions mentioned in points (a) to (f) of Article 21(4) with a value above EUR 15 000 or equivalent. 2. The requirement for authorisation referred to in paragraph 1 shall apply regardless of whether the transfer of funds is executed in a single operation or in several operations which appear to be linked. For the purpose of this Regulation, operations which appear to be linked includes: (a) a series of consecutive transfers from or to the same credit or financial institution within the scope of Article 21(2), to or from the same DPRK person, entity or body, which are made in connection with a single obligation to transfer funds, where each individual transfer falls below EUR 15 000 but which, in the aggregate, meet the criteria for authorisation; and (b) a chain of transfers involving different payment service providers, or natural or legal persons, which is related to a single obligation to make a transfer of funds. 3. The Member States shall notify each other and the Commission of any authorisation granted pursuant to paragraph 1. 4. By way of derogation from the prohibitions in Article 21(1) and (2), the competent authorities of the Member States may authorise transactions regarding payments to satisfy claims against the DPRK, its nationals or legal persons, entities or bodies incorporated or constituted under the law of the DPRK, and transactions of a similar nature that do not contribute to activities prohibited by this Regulation, on a case-by-case basis and if the Member State concerned has notified the other Members States and the Commission at least 10 days in advance of granting an authorisation. Article 23 1. Credit and financial institutions shall, in their activities with credit and financial institutions referred to in Article 21(2): (a) apply customer due diligence measures established pursuant to Articles 13 and 14 of Directive (EU) 2015/849 of the European Parliament and of the Council (18); (b) ensure compliance with anti-money-laundering and counter-terrorist-financing procedures established pursuant to Directive (EU) 2015/849 and Regulation (EU) 2015/847 of the European Parliament and of the Council (19); (c) require that information on payers as well as information on payees accompanying transfers of funds is provided as required by Regulation (EU) 2015/847 and refuse to process the transaction if any of this information is missing or incomplete; (d) maintain records of the transactions in accordance with point (b) of Article 40 of Directive (EU) 2015/849; (e) where there are reasonable grounds to suspect that funds could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or activities (proliferation financing), promptly notify the competent Financial Intelligence Unit (FIU) as defined by Directive (EU) 2015/849, or any other competent authority designated by the Member State concerned, without prejudice to Article 7(1) or Article 33 of this Regulation; (f) promptly report any suspicious transactions, including attempted transactions; (g) refrain from carrying out transactions which they reasonably suspect could be related to proliferation financing until they have completed the necessary action in accordance with point (e) and have complied with any instructions from the relevant FIU or competent authority. 2. For the purposes of paragraph 1, the FIU, or any other competent authority serving as a national centre for receiving and analysing suspicious transactions, shall receive reports regarding potential proliferation financing and shall have access, directly or indirectly, on a timely basis, to the financial, administrative and law-enforcement information that it requires in order to perform that function properly, including the analysis of suspicious transaction reports. Article 24 It shall be prohibited for credit and financial institutions: (a) to open an account with a credit or financial institution referred to in Article 21(2); (b) to establish a correspondent banking relationship with a credit or financial institution referred to in Article 21(2); (c) to open representative offices in the DPRK, or to establish a new branch or subsidiary, in the DPRK; and (d) to establish a joint venture with or to take an ownership interest in a credit or financial institution referred to in Article 21(2). Article 25 1. By way of derogation from the prohibitions in points (b) and (d) of Article 24, the competent authorities of the Member States may authorise transactions if they have been approved by the Sanctions Committee in advance. 2. The Member State concerned shall promptly notify the other Member States and the Commission of any authorisation under paragraph 1. Article 26 In accordance with the requirements of UNSCR 2270 (2016), credit and financial institutions shall, on 31 May 2016 at the latest: (a) close any account with a credit or financial institution referred to in Article 21(2); (b) terminate any correspondent banking relationship with a credit or financial institution referred to in Article 21(2); (c) close representative offices, branches, and subsidiaries in the DPRK; (d) terminate joint ventures with a credit or financial institution referred to in Article 21(2); and (e) relinquish any ownership interest in a credit or financial institution referred to in Article 21(2). Article 27 1. By way of derogation from points (a) and (c) of Article 26, the competent authorities of the Member States may authorise certain representative offices, subsidiaries or accounts to remain operational, provided that the Sanctions Committee has determined on a case-by-case basis that such offices, subsidiaries or accounts are required for the delivery of humanitarian activities or the activities of diplomatic missions in the DPRK or the activities of the UN or its specialised agencies or related organisations or any other purpose consistent with the objectives of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016) or 2371 (2017). 2. The Member State concerned shall promptly notify the other Member States and the Commission of any authorisation granted pursuant to paragraph 1. Article 28 1. It shall be prohibited for credit and financial institutions to open an account for DPRK diplomatic missions or consular posts, and their DPRK members. 2. On 11 April 2017 at the latest, credit and financial institutions shall close any account held or controlled by a DPRK diplomatic mission or consular post, and their DPRK members. Article 29 1. By way of derogation from Article 28(1), the competent authorities of the Member States may authorise, upon request of a DPRK diplomatic mission, consular post, or one of their members, the opening of one account per mission, post and member, provided that the mission or post is hosted in that Member State or the member of the mission or post is accredited to that Member State. 2. By way of derogation from Article 28(2), the competent authorities of the Member States may authorise an account to remain open, upon request by a DPRK mission, post, or member, provided that the Member State has determined that: (i) the mission or post is hosted in that Member State or the member of that mission or post is accredited to that Member State; and (ii) the mission, post or its member does not hold any other account within that Member State. In the event that the mission, post or the DPRK member holds more than one account within that Member State, the mission, post, or member may indicate which account shall be retained. 3. Subject to the applicable rules of the 1961 Vienna Convention on Diplomatic Relations and the 1963 Vienna Convention on Consular Relations, the Member States shall inform the other Member States and the Commission of the names and identifying information of any DPRK member of the diplomatic mission and consular post accredited to that Member State, at the latest on 13 March 2017, and of subsequent updates within one week. 4. The competent authorities of the Member States may inform credit and financial institutions in that Member State of the identity of any DPRK member of a diplomatic mission or consular post accredited to that or any other Member State. 5. The Member States shall inform the other Member States and the Commission of any authorisation granted pursuant to paragraphs 1 and 2. Article 30 It shall be prohibited: (a) to authorise the opening of a representative office or the establishment of a branch or subsidiary in the Union of a credit or financial institution referred to in Article 21(2); (b) to conclude agreements for, or on behalf of, a credit or financial institution referred to in Article 21(2) pertaining to the opening of a representative office or the establishment of a branch or subsidiary in the Union; (c) to grant an authorisation for taking up and pursuing the business of a credit institution or for any other business requiring prior authorisation, by a representative office, branch or subsidiary of a credit or financial institution referred to in Article 21(2), if the representative office, branch or subsidiary was not operational before 19 February 2013; (d) to acquire or to extend a participation, or to acquire any other ownership interest, in a credit or financial institution falling within the scope of Article 1 by any credit or financial institution referred to in Article 21(2); and (e) to operate or facilitate the operation of a representative office, branch or subsidiary of a credit or financial institution referred to in Article 21(2). Article 31 It shall be prohibited: (a) to sell or purchase public or public-guaranteed bonds issued after 19 February 2013, directly or indirectly, to or from any of the following: (i) the DPRK or its Government, and its public bodies, corporations and agencies; (ii) the Central Bank of the DPRK; (iii) any credit or financial institution referred to in Article 21(2); (iv) a natural person or a legal person, entity or body acting on behalf or at the direction of a legal person, entity or body referred to in point (i) or (ii); (v) a legal person, entity or body owned or controlled by a person, entity or body referred to in point (i), (ii) or (iii); (b) to provide brokering services with regard to public or public-guaranteed bonds issued after 19 February 2013 to a person, entity or body referred to in point (a); (c) to assist a person, entity or body referred to in point (a) in order to issue public or public-guaranteed bonds, by providing brokering services, advertising or any other service with regard to such bonds. Article 32 It shall be prohibited to provide financing or financial assistance for trade with the DPRK, including the granting of export credits, guarantees or insurance to natural or legal persons, entities or bodies involved in such trade. Article 33 1. By way of derogation from Article 32, the competent authorities of the Member States may authorise financial support for trade with the DPRK, provided that the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis. 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. CHAPTER V Freezing of Funds and Economic Resources Article 34 1. All funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annexes XIII, XV, XVI and XVII shall be frozen. 2. All vessels listed in Annex XIV shall be seized. 3. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annexes XIII, XV, XVI and XVII. 4. Annex XIII shall include the persons, entities and bodies designated by the Sanctions Committee or the UNSC in accordance with paragraph 8(d) of UNSCR 1718 (2006), and paragraph 8 of UNSCR 2094 (2013). Annex XIV shall include the vessels that have been designated by the Sanctions Committee pursuant to paragraph 12 of UNSCR 2321 (2016). Annex XV shall include persons, entities and bodies not listed in Annex XIII and XIV, who, in accordance with point (b) of Article 27(1) of Decision (CFSP) 2016/849, or any equivalent subsequent provision, have been identified by the Council: (a) as responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, or persons, entities or bodies acting on their behalf or at their direction, or persons, entities or bodies owned or controlled by them, including through illicit means; (b) as providing financial services or the transfer to, through or from the territory of the Union, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in the territory of the Union, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, or persons, entities or bodies acting on their behalf or at their direction, or persons, entities or bodies owned or controlled by them; or (c) as involved in, including through the provision of financial services, the supply to or from the DPRK of arms and related material of all types, or of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. 5. Annex XVI shall include the persons, entities or bodies not covered by Annex XIII, XIV or XV who are working on behalf of or at the direction of a person, entity or body listed in Annex XIII, XIV or XV or persons assisting in the evasion of sanctions or violating the provisions of this Regulation. 6. Annex XVII shall include the entities or bodies of the Government of the DPRK, or the Workers' Party of Korea, persons, entities or bodies acting on their behalf or at their direction, and entities or bodies owned or controlled by them, which are associated with the DPRK's nuclear or ballistic missile programs or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016) or 2371 (2017), and which are not covered by Annexes XIII, XIV, XV or XVI. 7. Annexes XV, XVI and XVII shall be reviewed at regular intervals and at least every 12 months. 8. Annexes XIII, XIV, XV, XVI and XVII shall include the grounds for the listing of listed persons, entities, bodies and vessels concerned. 9. Annexes XIII, XIV, XV, XVI and XVII shall also include, where available, information necessary to identify the natural or legal persons, entities, bodies and vessels concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. 10. The prohibition in paragraphs 1 and 3, inasmuch as they refer to the persons, entities or bodies listed in Annex XVII, shall not apply where the funds and economic resources are required to carry out the activities of the DPRK's missions to the UN and its specialised agencies and related organisations or other diplomatic and consular missions of the DPRK, or where the competent authority of the Member State has obtained advance approval of the Sanctions Committee on a case-by-case basis that the funds, financial assets or economic resources are required for the delivery of humanitarian assistance, denuclearisation or any other purpose consistent with the objectives of UNSCR 2270 (2016). 11. Paragraph 3 shall not prevent financial or credit institutions in the Union from crediting frozen accounts where they receive funds transferred by third parties to the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall notify the competent authorities about such transactions without delay. 12. Provided that any such interest, other earnings and payments are frozen in accordance with paragraph 1, paragraph 3 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; and (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which the person, entity or body referred to in this article was designated. Article 35 1. By way of derogation from Article 34, the competent authorities of the Member States may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under the conditions they deem appropriate, where the following conditions are met: (a) after having determined that the funds or economic resources concerned are necessary to satisfy the basic needs of natural or legal persons, entities or bodies listed in Annexes XIII, XV, XVI or XVII and dependent family members of such natural persons, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums and public utility charges and payments intended exclusively for: (i) reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; or (ii) fees or services charges for routine holding or maintenance of frozen funds or economic resources; and (b) where the authorisation concerns a person, entity or body listed in Annex XIII, the Member State concerned has notified the Sanctions Committee of that determination and its intention to grant an authorisation, and the Sanctions Committee has not objected to that course of action within five working days of notification. 2. By way of derogation from Article 34, the competent authorities of the Member States may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, after having determined that the funds or economic resources are necessary for extraordinary expenses, provided that: (a) where the authorisation concerns a person, entity or body listed in Annex XIII, the Sanctions Committee has been notified of this determination by the Member State concerned and that the determination has been approved by that Committee; (b) where the authorisation concerns a person, entity or body listed in Annex XV, XVI or XVII the Member State concerned has notified other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks prior to the authorisation. 3. The Member State concerned shall promptly notify the other Member States and the Commission of any authorisation granted under paragraphs 1 and 2. Article 36 1. By way of derogation from Article 34, the competent authorities of the Member States may authorise the release of certain frozen funds or economic resources, where the following conditions are met: (a) the funds or economic resources are the subject of a judicial, administrative or arbitral decision established prior to the date on which the person, entity or body referred to in Article 34 was designated, or of a judicial, administrative or arbitral lien rendered prior to that date; (b) the funds or economic resources are to be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a lien, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision or lien is not for the benefit of a person, entity or body listed in Annex XIII, XV, XVI or XVII; (d) recognising the decision or lien is not contrary to public policy in the Member State concerned; (e) the decision or lien in respect of persons, entities and bodies listed in Annex XIII has been notified by the Member State concerned to the Sanctions Committee. 2. By way of derogation from Article 34, and provided that a payment by a person, entity or body listed in Annex XV, XVI or XVII is due under a contract or agreement that was concluded by, or under an obligation for the person, entity or body concerned that arose before the date on which that person, entity or body has been designated, the competent authorities of the Member States may authorise, under the conditions they deem appropriate, the release of certain frozen funds or economic resources, provided that the competent authority concerned has determined that: (a) the contract is not related to any item, operation, service or transaction referred to in point (a) of Article 3(1), Article 3(3) or Article 7; and (b) the payment is not directly or indirectly received by a person, entity or body listed in Annex XV, XVI or XVII. 3. The Member State concerned shall, at least 10 days prior to the granting of each authorisation pursuant to paragraph 2, notify the other Member States and the Commission of that determination and of its intention to grant an authorisation. Article 37 The prohibitions in Article 34(1) and (3) shall not apply with regard to funds and economic resources belonging or made available to the Foreign Trade Bank or the Korean National Insurance Company (KNIC) insofar as such funds and economic resources are meant exclusively for the official purposes of a diplomatic or consular mission in the DPRK, or for humanitarian assistance activities which are undertaken by, or in coordination with, the United Nations. CHAPTER VI Restrictions on Transport Article 38 1. Cargo, including personal luggage and checked baggage, within or transiting through the Union, including airports, seaports and free zones, as referred to in Articles 243 to 249 of Regulation (EU) No 952/2013, shall be liable for inspection for the purposes of ensuring that it does not contain items prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), or by this Regulation where: (a) the cargo originates from the DPRK; (b) the cargo is destined for the DPRK; (c) the cargo has been brokered or facilitated by the DPRK or its nationals or its individuals or entities acting on their behalf or at their direction, or entities owned or controlled by them; (d) the cargo has been brokered or facilitated by persons, entities or bodies listed in Annex XIII; (e) the cargo is being transported on a DPRK flagged vessel or aircraft registered to the DPRK, or on a stateless vessel or aircraft. 2. Where the cargo within or transiting through the Union, including airports, seaports and free zones, falls outside of the scope of paragraph 1, it shall be liable for inspection where there are reasonable grounds to believe that it may contain items the sale, supply, transfer or export of which is prohibited by this Regulation in the following circumstances: (a) the cargo originates in the DPRK; (b) the cargo is destined for the DPRK; or (c) the cargo has been brokered or facilitated by the DPRK or its nationals or individuals or entities acting on their behalf. 3. Paragraphs 1 and 2 shall be without prejudice to the inviolability and protection of diplomatic and consular bags provided for in the 1961 Vienna Convention on Diplomatic Relations and the 1963 Vienna Convention on Consular Relations. 4. The provision of bunkering or ship-supply services, or any other servicing of vessels, to DPRK vessels is prohibited where the providers of the service have information, including from the competent customs authorities on the basis of the pre-arrival and pre-departure information referred to in Article 9(1), that provides reasonable grounds to believe that the vessels carry items whose supply, sale, transfer or export is prohibited by this Regulation, unless the provision of such services is necessary for humanitarian purposes. Article 39 1. It shall be prohibited to provide access to ports in the territory of the Union to any vessel: (a) that is owned, operated or crewed by the DPRK; (b) that is flagged to the DPRK; (c) where there are reasonable grounds to believe that it is owned or controlled, directly or indirectly, by a person or entity listed in Annex XIII, XV, XVI or XVII; (d) where there are reasonable grounds to believe that it contains items the supply, sale, transfer or export of which is prohibited by this Regulation; (e) which has refused to be inspected after such an inspection has been authorised by the vessel's flag State or State of registration; (f) which is without nationality and has refused to be inspected in accordance with Article 38(1); or (g) that is listed under Annex XIV. 2. Paragraph 1 shall not apply: (a) in the case of an emergency; (b) where the vessel is returning to its port of origin; (c) in the case of a vessel coming into port for inspection where that concerns a vessel within the scope of points (a) to (e) of paragraph 1. Article 40 1. By way of derogation from the prohibition in Article 39(1), where that concerns a vessel within the scope of points (a) to (e), the competent authorities of the Member States may authorise that vessel to come into port if: (a) the Sanctions Committee has determined in advance that this is required for humanitarian purposes or any other purpose consistent with the objectives of UNSCR 2270 (2016); or (b) the Member State has determined in advance that this is required for humanitarian purposes or any other purpose consistent with the objectives of this Regulation. 2. By way of derogation from the prohibition in point (f) of Article 39(1), the competent authorities of the Member States may authorise a vessel to come into port if the Sanctions Committee has so directed. Article 41 1. It shall be prohibited for any aircraft operated by DPRK carriers or originating from the DPRK to take off from, land in or overfly the territory of the Union. 2. Paragraph 1 shall not apply: (a) where the aircraft is landing for inspection; (b) in the case of an emergency landing. Article 42 By way of derogation from Article 41, the competent authorities of the Member States may authorise an aircraft to take off from, land in or overfly the territory of the Union if those competent authorities have determined in advance that this is required for humanitarian purposes or any other purpose consistent with the objectives of this Regulation. Article 43 It shall be prohibited: (a) to lease or charter vessels or aircraft or provide crew services to the DPRK, persons or entities listed in Annex XIII, XV, XVI or XVII, any other DPRK entities, any other persons or entities which have assisted in violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016) or 2371 (2017) or any person or entity acting on behalf of, or at the direction of, any such person or entity, and entities owned or controlled by them; (b) to procure vessel or aircraft crew services from the DPRK; (c) to own, lease, operate, insure or provide vessel classification services or associated services, to any vessel flagged to the DPRK; (d) to register or maintain on the register, any vessel that is owned, controlled or operated by the DPRK or DPRK nationals, or has been de-registered by another State pursuant to paragraph 24 of UNSCR 2321 (2016); or (e) to provide insurance or reinsurance services to vessels owned, controlled or operated by the DPRK. Article 44 1. By way of derogation from the prohibition in point (a) of Article 43, the competent authorities of the Member States may authorise the leasing, chartering or provision of crew services, provided that the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis. 2. By way of derogation from the prohibitions in points (b) and (c) of Article 43, the competent authorities of the Member States may authorise the owning, leasing, operating of, or providing vessel classification services or associated services to any DPRK flagged vessel, or the registration, or maintenance on the register, of any vessel that is owned, controlled or operated by the DPRK or DPRK nationals, provided that the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis. 3. By way of derogation from the prohibition in point (e) of Article 43, the competent authorities of the Member States may authorise the provision of insurance or reinsurance services, provided that the Sanctions Committee has determined in advance on a case-by-case basis that the vessel is engaged in activities exclusively for livelihood purposes which will not be used by DPRK individuals or entities to generate revenue or exclusively for humanitarian purposes. 4. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraphs 1, 2 and 3. CHAPTER VII General and Final Provisions Article 45 By way of derogation from the prohibitions arising from UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2070 (2016), 2321 (2016), 2356 (2016) or 2371 (2017) the competent authorities of Member States may authorise any activities if the Sanctions Committee has determined, on a case-by-case basis, that they are necessary to facilitate the work of international and non-governmental organisations carrying out assistance and relief activities in the DPRK for the benefit of the civilian population in the DPRK, pursuant to paragraph 46 of UNSCR 2321 (2016). Article 46 The Commission shall be empowered to: (a) amend Annex I on the basis of information supplied by Member States; (b) amend Parts II, III, IV and V of Annex II and Annexes VI, VII, IX, X and XI on the basis of determinations made by either the Sanctions Committee or the UNSC and to update nomenclature codes from the Combined Nomenclature as set out in Annex I to Regulation (EEC) No 2658/87; (c) amend Annex VIII in order to refine or adapt the list of goods included therein, taking into account any definition or guidelines that may be promulgated by the Sanctions Committee or to update nomenclature codes from the Combined Nomenclature as set out in Annex I to Regulation (EEC) No 2658/87; (d) amend Annexes III, IV and V on the basis of determinations made by either the Sanctions Committee or the UNSC, or decisions taken concerning these Annexes in Decision (CFSP) 2016/849; (e) amend Annex XII in order to refine or adapt the list of services included therein, taking into account information provided by Member States as well as any definition or guidelines that may be issued by the United Nations Statistical Commission, or in order to add reference numbers taken from the Central Product Classification system for goods and services promulgated by the United Nations Statistical Commission. Article 47 1. Where the Security Council or the Sanctions Committee lists a natural or legal person, entity or body, the Council shall include such natural or legal person, entity or body in Annex XIII and XIV. 2. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 34(1), (2) or (3), it shall amend Annexes XV, XVI and XVII accordingly. 3. The Council shall communicate its decision to the natural or legal person, entity or body referred to in paragraphs 1 and 2, including the grounds for listing, either directly, if the address is known, or through the publication of a notice, providing that natural or legal person, entity or body with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body referred to in paragraphs 1 and 2 accordingly. 5. Where the United Nations decides to delist a natural or legal person, entity or body, or to amend the identifying data of a listed natural or legal person, entity or body, the Council shall amend Annexes XIII and XIV accordingly. Article 48 The Commission and Member States shall immediately notify each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violations and enforcement problems and judgments handed down by national courts. Article 49 1. Member States shall designate the competent authorities referred to in this Regulation and identify them in, or through, the websites as listed in Annex I. 2. Member States shall notify the Commission of their competent authorities without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 50 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 34, to the competent authorities of the Member States, where they are resident or located, and shall promptly transmit such information, directly or through the relevant Member States, to the Commission and; (b) cooperate with the competent authorities, in any verification of this information. 2. Any additional information directly received by the Commission shall promptly be made available to the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 51 The Commission shall process personal data in order to carry out the tasks incumbent on it under this Regulation and in accordance with the provisions of Regulation (EC) No 45/2001. Article 52 It shall be prohibited to participate knowingly and intentionally in activities the object or effect of which is to circumvent the prohibitions contained in this Regulation. Article 53 1. No claims in connection with any contract or transaction the performance of which has been affected, directly or indirectly, in whole or in part, by the measures imposed by this Regulation, including claims for indemnity or any other claim of that type, such as a claim for compensation or a claim under a guarantee, notably a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, shall be satisfied, if they are made by: (a) designated persons, entities or bodies listed in Annex XIII, XV, XVI or XVII, or the shipowners of vessels listed in Annex XIV; (b) any other DPRK person, entity or body, including the Government of the DPRK and its public bodies, corporations and agencies; (c) any person, entity or body acting through or on behalf of one of the persons, entities or bodies referred to in points (a) and (b). 2. The performance of a contract or transaction shall be regarded as having been affected by the measures imposed by this Regulation where the existence or content of the claim results directly or indirectly from those measures. 3. In any proceedings for the enforcement of a claim, the onus of proving that satisfying the claim is not prohibited by paragraph 1 shall be on the person seeking the enforcement of that claim. 4. This Article is without prejudice to the right of the persons, entities and bodies referred to in paragraph 1 to judicial review of the legality of the non-performance of contractual obligations in accordance with this Regulation. Article 54 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person, entity or body implementing it, or its directors or employees, unless it is proven that the funds and economic resources were frozen or withheld as a result of negligence. 2. Actions by natural or legal persons, entities or bodies shall not give rise to liability of any kind on their part, if they did not know, and had no reasonable cause to suspect, that their actions would infringe the measures set out in this Regulation. Article 55 1. Member States shall lay down the rules on penalties applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for shall be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 56 Regulation (EC) No 329/2007 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 57 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2017. For the Council The President M. MAASIKAS (1) OJ L 141, 28.5.2016, p. 79. (2) Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 88, 29.3.2007, p. 1). (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1) (4) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (5) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (6) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms (OJ L 176, 27.6.2013, p. 1). (7) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). (8) Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 335, 17.12.2009, p. 1). (9) Directive 2004/39/EC of the European Parliament and of the Council of 21 April 2004 on markets in financial instruments amending Council Directives 85/611/EEC and 93/6/EEC and Directive 2000/12/EC of the European Parliament and of the Council and repealing Council Directive 93/22/EEC (OJ L 145, 30.4.2004, p. 1). (10) Directive 2002/92/EC of the European Parliament and of the Council of 9 December 2002 on insurance mediation (OJ L 9, 15.1.2003, p. 3). (11) Directive 2007/64/EC of the European Parliament and of the Council of 13 November 2007 on payment services in the internal market (OJ L 319, 5.12.2007, p. 1). (12) Directive 2009/110/EC of the European Parliament and of the Council of 16 September 2009 on the taking up, pursuit and prudential supervision of the business of electronic money institutions (OJ L 267, 10.10.2009, p. 7). (13) Regulation (EU) No 260/2012 of the European Parliament and of the Council of 14 March 2012 establishing technical and business requirements for credit transfers and direct debits in euro and amending Regulation (EC) No 924/2009 (OJ L 94, 30.3.2012, p. 22) (14) Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (OJ L 134, 29.5.2009, p. 1). (15) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (16) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (17) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (18) Directive (EU) 2015/849 of the European Parliament and of the Council of 20 May 2015 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, amending Regulation (EU) No 648/2012 of the European Parliament and of the Council, and repealing Directive 2005/60/EC of the European Parliament and of the Council and Commission Directive 2006/70/EC (OJ L 141, 5.6.2015, p. 73). (19) Regulation (EU) 2015/847 of the European Parliament and of the Council of 20 May 2015 on information accompanying transfers of funds and repealing Regulation (EC) No 1781/2006 (OJ L 141, 5.6.2015, p. 1). ANNEX I Websites for information on the competent authorities referred to in Articles 2, 4, 6, 8, 14, 16, 19, 22, 25, 27, 29, 33, 34, 35, 36, 37, 40, 42, 44, 45, 49 and 50 and address for notifications to the European Commission BELGIUM https://diplomatie.belgium.be/nl/Beleid/beleidsthemas/vrede_en_veiligheid/sancties https://diplomatie.belgium.be/fr/politique/themes_politiques/paix_et_securite/sanctions https://diplomatie.belgium.be/en/policy/policy_areas/peace_and_security/sanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC www.financnianalytickyurad.cz/mezinarodni-sankce.html DENMARK http://um.dk/da/Udenrigspolitik/folkeretten/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/en/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Paginas/SancionesInternacionales.aspx FRANCE http://www.diplomatie.gouv.fr/fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kormany.hu/download/9/2a/f0000/EU%20szankci%C3%B3s%20t%C3%A1j%C3%A9koztat%C3%B3_20170214_final.pdf MALTA https://www.gov.mt/en/Government/Government%20of%20Malta/Ministries%20and%20Entities/Officially%20Appointed%20Bodies/Pages/Boards/Sanctions-Monitoring-Board-.aspx NETHERLANDS https://www.rijksoverheid.nl/onderwerpen/internationale-sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/ministerios/mne/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/omejevalni_ukrepi SLOVAKIA https://www.mzv.sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 07/99 B-1049 Brussels, Belgium E-mail: relex-sanctions@ec.europa.eu ANNEX II Goods and technology referred to in point (a) of Article 3(1) and in Article 7 PART I All goods and technology listed in Annex I to Regulation (EC) No 428/2009. PART II Other items, materials, equipment, goods and technology which could contribute to DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. Unless otherwise stated, reference numbers used in the column entitled Description refer to the descriptions of dual use items and technology set out in Annex I to Regulation (EC) No 428/2009. A reference number in the column entitled Related item from Annex I to Regulation (EC) No 428/2009 means that the characteristics of the item described in the column Description lie outside the parameters set out in the description of the dual use entry referred to. Definitions of terms between single quotation marks are given in a technical note to the relevant item. Definitions of terms between double quotation marks can be found in Annex I to Regulation (EC) No 428/2009. GENERAL NOTES The object of the prohibitions contained in this Annex should not be defeated by the export of any non-prohibited goods (including plant) containing one or more prohibited components when the prohibited component or components are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the prohibited component or components are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the prohibited component or components as the principal element of the goods being procured. Goods specified in this Annex include both new and used goods. GENERAL TECHNOLOGY NOTE (GTN) (To be read in conjunction with Part C.) The sale, supply, transfer or export of technology which is required for the development, production or use of goods the sale, supply, transfer or export of which is prohibited in Part A (Goods) below, is prohibited in accordance with the provisions of Part B. The technologyrequired for the development, production or use of prohibited goods remains under prohibition even when applicable to non-prohibited goods. Prohibitions do not apply to that technology which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not prohibited. Prohibitions on technology transfer do not apply to information in the public domain, to basic scientific research or to the minimum necessary information for patent applications. A. GOODS NUCLEAR MATERIALS, FACILITIES, AND EQUIPMENT II.A0. Goods No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A0.001 Hollow cathode lamps as follows: a. Iodine hollow cathode lamps with windows in pure silicon or quartz; b. Uranium hollow cathode lamps. II.A0.002 Faraday isolators in the wavelength range 500 nm-650 nm. II.A0.003 Optical gratings in the wavelength range 500 nm-650 nm. II.A0.004 Optical fibres in the wavelength range 500 nm-650 nm coated with anti-reflecting layers in the wavelength range 500 nm-650 nm and having a core diameter greater than 0,4 mm but not exceeding 2 mm. II.A0.005 Nuclear reactor vessel components and testing equipment, other than those specified in 0A001, as follows: a. Seals; b. Internal components; c. Sealing, testing and measurement equipment. 0A001 II.A0.006 Nuclear detection systems, other than those specified in 0A001.j. or 1A004.c., for detection, identification or quantification of radioactive materials or radiation of nuclear origin and specially designed components thereof. N.B: For personal equipment refer to I.A1.004 below. 0A001.j. 1A004.c. II.A0.007 Bellows-sealed valves other than those specified in 0B001.c.6., 2A226 or 2B350, made of aluminium alloy or stainless steel type 304, 304L or 316L. 0B001.c.6. 2A226 2B350 II.A0.008 Laser mirrors, other than those specified in 6A005.e., consisting of substrates having a thermal expansion coefficient of 10-6 K-1 or less at 20 °C (e.g. fused silica or sapphire). This item does not cover optical systems specially designed for astronomical applications, except if the mirrors contain fused silica. 0B001.g.5. 6A005.e. II.A0.009 Laser lenses, other than those specified in 6A005.e.2, consisting of substrates having a thermal expansion coefficient of 10  6 K  1 or less at 20 °C (e.g. fused silica). 0B001.g. 6A005.e.2. II.A0.010 Pipes, piping, flanges, fittings made of, or lined with nickel, or nickel alloy containing more than 40 % nickel by weight, other than those specified in 2B350.h.1. 2B350 II.A0.011 Vacuum pumps other than those specified in 0B002.f.2. or 2B231, as follows: a. Turbo-molecular pumps having a flow-rate equal to or greater than 400 l/s; b. Roots type vacuum roughing pumps having a volumetric aspiration flow-rate greater than 200 m3/h; c. Bellows-sealed, scroll, dry compressor, and bellows-sealed, scroll, dry vacuum pumps. 0B002.f.2. 2B231 II.A0.012 Shielded enclosures for the manipulation, storage and handling of radioactive substances (hot cells). 0B006 II.A0.013 Natural uranium or depleted uranium or thorium in the form of metal, alloy, chemical compound or concentrate and any other material containing one or more of the foregoing, other than those specified in 0C001. 0C001 II.A0.014 Detonation chambers having a capacity of explosion absorption of more than 2,5 kg TNT equivalent. SPECIAL MATERIALS AND RELATED EQUIPMENT II.A1. Goods No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A1.001 Bis(2-ethylhexyl) phosphoric acid (HDEHP or D2HPA) Chemical Abstract Number (CAS): [CAS 298-07-7] solvent in any quantity, with a purity greater than 90 %. II.A1.002 Fluorine gas CAS: [7782-41-4], with a purity of at least 95 %. II.A1.003 Ring-shaped seals and gaskets, having an inner diameter of 400 mm or less, made of any of the following materials: a. Copolymers of vinylidene fluoride having 75 % or more beta crystalline structure without stretching; b. Fluorinated polyimides containing 10 % by weight or more of combined fluorine; c. Fluorinated phosphazene elastomers containing 30 % by weight or more of combined fluorine; d. Polychlorotrifluoroethylene (PCTFE, e.g. Kel-F ®); e. Fluoro-elastomers (e.g. Viton ®, Tecnoflon ®); f. Polytetrafluoroethylene (PTFE). 1A001 II.A1.004 Personal equipment for detecting radiation of nuclear origin, other than that specified in 1A004.c., including personal dosimeters. 1A004.c. II.A1.005 Electrolytic cells for fluorine production, other than those specified in 1B225, with an output capacity greater than 100 g of fluorine per hour. 1B225 II.A1.006 Catalysts, other than those specified in 1A225 or 1B231, containing platinum, palladium or rhodium, usable for promoting the hydrogen isotope exchange reaction between hydrogen and water for the recovery of tritium from heavy water or for the production of heavy water. 1A225 1B231 II.A1.007 Aluminium and its alloys, other than those specified in 1C002.b.4. or 1C202.a., in crude or semi-fabricated form having either of the following characteristics: a. Capable of an ultimate tensile strength of 460 MPa or more at 293 K (20 °C); or b. Having a tensile strength of 415 MPa or more at 298 K (25 °C). The phrase alloys capable of encompasses alloys before or after heat treatment. 1C002.b.4. 1C202.a. II.A1.008 Magnetic metals, of all types and of whatever form, other than those specified in 1C003.a. having an initial relative permeability of 120 000 or more and a thickness between 0,05 mm and 0,1 mm. Measurement of initial relative permeability must be performed on fully annealed materials. 1C003.a. II.A1.009 Fibrous or filamentary materials or prepregs, other than those specified in 1C010.a., 1C010.b., 1C210.a. or 1C210.b., as follows: a. Aramid fibrous or filamentary materials having either of the following characteristics: 1.A specific modulus exceeding 10 Ã  106 m; or 2.A specific tensile strength exceeding 17 Ã  104 m; b. Glass fibrous or filamentary materials having either of the following characteristics: 1.A specific modulus exceeding 3,18 Ã  106 m; or 2.A specific tensile strength exceeding 76,2 Ã  103 m; c. Thermoset resin-impregnated continuous yarns, rovings, tows or tapes with a width of 15 mm or less (once prepregs), made from glass fibrous or filamentary materials other than those specified in I.A1.010.a. below; d. Carbon fibrous or filamentary materials; e. Thermoset resin-impregnated continuous yarns, rovings, tows, or tapes, made from carbon fibrous or filamentary materials; f. Polyacrylonitrile (PAN) continuous yarns, rovings, tows or tapes; g. Para-aramid fibrous or filamentary materials (Kevlar ® and other Kevlar ®-like fibres). 1C010.a. 1C010.b. 1C210.a. 1C210.b. II.A1.010 Resin-impregnated or pitch-impregnated fibres (prepregs), metal or carbon-coated fibres (preforms) or carbon fibre preforms, as follows: a. Made from fibrous or filamentary materials specified in I.A1.009 above; b. Epoxy resin matrix impregnated carbon fibrous or filamentary materials (prepregs), specified in 1C010.a., 1C010.b. or 1C010.c., for the repair of aircraft structures or laminates, of which the size of individual sheets does not exceed 50 cm Ã  90 cm; c. Prepregs specified in 1C010.a., 1C010.b. or 1C010.c., when impregnated with phenolic or epoxy resins having a glass transition temperature (Tg) less than 433 K (160 °C) and a cure temperature lower than the glass transition temperature. 1C010 1C210 II.A1.011 Reinforced silicon carbide ceramic composites usable for nose tips, re-entry vehicles, nozzle flaps, usable in missiles, other than those specified in 1C107. 1C107 II.A1.012 Not used. II.A1.013 Tantalum, tantalum carbide, tungsten, tungsten carbide and alloys thereof, other than those specified in 1C226, having both of the following characteristics: a. In forms having a hollow cylindrical or spherical symmetry (including cylinder segments) with an inside diameter between 50 mm and 300 mm; and b. A mass greater than 5 kg. 1C226 II.A1.014 Elemental powders of cobalt, neodymium or samarium or alloys or mixtures thereof containing at least 20 % by weight of cobalt, neodymium or samarium, with a particle size less than 200 Ã ¼m. Elemental powder means a high purity powder of one element. II.A1.015 Pure tributyl phosphate (TBP) [CAS No 126-73-8] or any mixture having a TBP content of more than 5 % by weight. II.A1.016 Maraging steel, other than those specified by 1C116 or 1C216. 1. The phrase maraging steel capable of encompasses maraging steel before or after heat treatment. 2. Maraging steels are iron alloys generally characterised by high nickel, very low carbon content and the use of substitutional elements or precipitates to produce strengthening and age-hardening of the alloy. 1C116 1C216 II.A1.017 Metals, metal powders and material as follows: a. Tungsten and tungsten alloys, other than those specified in 1C117, in the form of uniform spherical or atomized particles of 500 Ã ¼m (micrometre) diameter or less with a tungsten content of 97 % by weight or more; b. Molybdenum and molybdenum alloys, other than those specified in 1C117, in the form of uniform spherical or atomized particles of 500 Ã ¼m diameter or less with a molybdenum content of 97 % by weight or more; c. Tungsten materials in the solid form, other than those specified in 1C226 having material compositions as follows: 1. Tungsten and alloys containing 97 % by weight or more of tungsten; 2. Copper infiltrated tungsten containing 80 % by weight or more of tungsten; or 3. Silver infiltrated tungsten containing 80 % by weight or more of tungsten. 1C117 1C226 II.A1.018 Soft magnetic alloys, other than those specified in 1C003, having a chemical composition as follows: a. Iron content between 30 % and 60 %; and b. Cobalt content between 40 % and 60 %. 1C003 II.A1.019 Not used. II.A1.020 Graphite, other than that specified in 0C004 or 1C107.a., designed or specified for use in Electrical Discharge Machining (EDM) machines. 0C004 1C107.a. II.A1.021 Steel alloys in sheet or plate form, having any of the following characteristics: a. Steel alloys capable of ultimate tensile strength of 1 200 MPa or more, at 293 K (20 °C); or b. Nitrogen-stabilised duplex stainless steel. Note: the phrase alloys capable of encompasses alloys before or after heat treatment. Technical note: nitrogen-stabilised duplex stainless steel has a two-phase microstructure consisting of grains of ferritic and austenitic steel with the addition of nitrogen to stabilise the microstructure. 1C116 1C216 II.A1.022 Carbon-Carbon Composite material. 1A002.b.1 II.A1.023 Nickel alloys in crude or semi-fabricated form, containing 60 % by weight or more nickel. 1C002.c.1.a II.A1.024 Titanium alloys in sheet or plate form capable of an ultimate tensile strength of 900 MPa or more at 293 K (20 °C). Note: the phrase alloys capable of encompasses alloys before or after heat treatment. 1C002.b.3 II.A1.025 Titanium alloys, other than those specified in 1C002 and 1C202. 1C002 1C202 II.A1.026 Zirconium and zirconium alloys, other than those specified in 1C011, 1C111 and 1C234. 1C011 1C111 1C234 II.A1.027 Explosive materials other than those specified in 1C239, or materials or mixtures containing more than 2 % by weight of such explosive materials, with a crystalline density higher than 1,5 g/cm3 and with a detonation speed higher than 5 000 m/s. 1C239 MATERIALS PROCESSING II.A2. Goods No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A2.001 Vibration test systems, equipment and components thereof, other than those specified in 2B116: a. Vibration test systems employing feedback or closed loop techniques and incorporating a digital controller, capable of vibrating a system at an acceleration equal to or greater than 0,1 g rms between 0,1 Hz and 2 kHz and imparting forces equal to or greater than 50 kN, measured bare table; b. Digital controllers, combined with specially designed vibration test software, with a real-time control bandwidth greater than 5 kHz designed for use with vibration test systems specified in a.; Real-time control bandwidth is defined as the maximum rate at which a controller can execute complete cycles of sampling, processing data and transmitting control signals. c. Vibration thrusters (shaker units), with or without associated amplifiers, capable of imparting a force equal to or greater than 50 kN, measured bare table, and usable in vibration test systems specified in a.; d. Test piece support structures and electronic units designed to combine multiple shaker units in a system capable of providing an effective combined force equal to or greater than 50 kN, measured bare table, and usable in vibration systems specified in a. bare table means a flat table, or surface, with no fixture or fittings. 2B116 II.A2.002 Machine tools, other than those specified in 2B001 or 2B201 and any combination thereof, for removing (or cutting) metals, ceramics, or composites that, according to the manufacturer's technical specification, can be equipped with electronic devices for numerical control, having positioning accuracies of equal to or less (better) than 30 Ã ¼m according to ISO 230/2 (1988) (1) or national equivalents along any linear axis. 2B001 2B201 II.A2.002a Components and numerical controls, specially designed for machine tools specified in 2B001, 2B201 or I.A2.002 above. II.A2.003 Balancing machines and related equipment as follows: a. Balancing machines, designed or modified for dental or other medical equipment, having all the following characteristics: 1. Not capable of balancing rotors/assemblies having a mass greater than 3 kg; 2. Capable of balancing rotors/assemblies at speeds greater than 12 500 rpm; 3. Capable of correcting unbalance in two planes or more; and 4. Capable of balancing to a residual specific unbalance of 0,2 g Ã  mm per kg of rotor mass; b. Indicator heads designed or modified for use with machines specified in a. above. Indicator heads are sometimes known as balancing instrumentation. 2B119 II.A2.004 Remote manipulators that can be used to provide remote actions in radiochemical separation operations or hot cells, other than those specified in 2B225, having either of the following characteristics: a. A capability of penetrating a hot cell wall of 0,3 m or more (through the wall operation); or b. A capability of bridging over the top of a hot cell wall with a thickness of 0,3 m or more (over the wall operation). Remote manipulators provide translation of human operator actions to a remote operating arm and terminal fixture. They may be of master/slave type or operated by joystick or keypad. 2B225 II.A2.005 Controlled atmosphere heat treatment furnaces or oxidation furnaces capable of operation at temperatures above 400 °C. This item does not cover tunnel kilns with roller or car conveyance, tunnel kilns with conveyor belt, pusher type kilns or shuttle kilns, specially designed for the production of glass, tableware ceramics or structural ceramics. 2B226 2B227 II.A2.006 Not used. II.A2.007 Pressure transducers, other than those defined in 2B230, capable of measuring absolute pressures at any point in the range 0 to 200 kPa and having both of the following characteristics: a. Pressure sensing elements made of or protected by Materials resistant to corrosion by uranium hexafluoride (UF6); and b. Having either of the following characteristics: 1. A full scale of less than 200 kPa and an accuracy of better than ± 1 % of full scale; or 2. A full scale of 200 kPa or greater and an accuracy of better than 2 kPa. For the purposes of 2B230 accuracy includes non-linearity, hysteresis and repeatability at ambient temperature. 2B230 II.A2.008 Liquid-liquid contacting equipment (mixer-settlers, pulsed columns, plate columns, centrifugal contactors); and liquid distributors, vapour distributors or liquid collectors designed for such equipment, where all surfaces that come in direct contact with the chemical(s) being processed are made from any of the following materials: a. Alloys with more than 25 % nickel and 20 % chromium by weight; b. Fluoropolymers; c. Glass (including vitrified or enamelled coating or glass lining); d. Graphite or carbon graphite; e. Nickel or alloys with more than 40 % nickel by weight; f. Tantalum or tantalum alloys; g. Titanium or titanium alloys; h. Zirconium or zirconium alloys; or i. Stainless steel. Carbon graphite is a composition consisting of amorphous carbon and graphite, in which the graphite content is 8 % or more by weight. 2B350.e. II.A2.009 Industrial equipment and components, other than those specified in 2B350.d., as follows: Heat exchangers or condensers with a heat transfer surface area greater than 0,05 m2, and less than 30 m2; and tubes, plates, coils or blocks (cores) designed for such heat exchangers or condensers, where all surfaces that come in direct contact with the fluid(s) are made from any of the following materials: a. Alloys with more than 25 % nickel and 20 % chromium by weight; b. Fluoropolymers; c. Glass (including vitrified or enamelled coating or glass lining); d. Graphite or carbon graphite; e. Nickel or alloys with more than 40 % nickel by weight; f. Tantalum or tantalum alloys; g. Titanium or titanium alloys; h. Zirconium or zirconium alloys; i. Silicon carbide; j. Titanium carbide; or k. Stainless steel. This item does not cover vehicle radiators. The materials used for gaskets and seals and other implementation of sealing functions do not determine the status of control of the heat exchanger. 2B350.d. II.A2.010 Multiple-seal, and seal-less pumps, other than those specified in 2B350.i, suitable for corrosive fluids, or vacuum pumps and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come in direct contact with the chemical(s) being processed are made from any of the following materials: a. Alloys with more than 25 % nickel and 20 % chromium by weight; b. Ceramics; c. Ferrosilicon; d. Fluoropolymers; e. Glass (including vitrified or enamelled coatings or glass lining); f. Graphite or carbon graphite; g. Nickel or alloys with more than 40 % nickel by weight; h. Tantalum or tantalum alloys; i. Titanium or titanium alloys; j. Zirconium or zirconium alloys; k. Niobium (columbium) or niobium alloys; l. Stainless steel; m. Aluminium alloys; or n. Rubber. The materials used for gaskets and seals and other implementations of sealing functions do not determine the status of control of the pump. The term rubber encompasses all kinds of natural and synthetic rubbers. 2B350.i. II.A2.011 Centrifugal separators, other than those specified in 2B352.c., capable of continuous separation without the propagation of aerosols and manufactured from: a. Alloys with more than 25 % nickel and 20 % chromium by weight; b. Fluoropolymers; c. Glass (including vitrified or enamelled coating or glass lining); d. Nickel or alloys with more than 40 % nickel by weight; e. Tantalum or tantalum alloys; f. Titanium or titanium alloys; or g. Zirconium or zirconium alloys. Centrifugal separators include decanters. 2B352.c. II.A2.012 Sintered metal filters, other than those specified in 2B352.d., made of nickel or nickel alloy with more than 40 % nickel by weight. 2B352.d. II.A2.013 Spin-forming machines and flow-forming machines, other than those specified by 2B009, 2B109 or 2B209 and specially designed components therefor. For the purpose of this item, machines combining the functions of spin-forming and flow-forming are regarded as flow-forming machines. 2B009 2B109 2B209 II.A2.014 Equipment and reagents, other than those specified in 2B350 or 2B352, as follows: a. Fermenters capable of cultivation of pathogenic micro-organisms or viruses, or capable of toxin production, without the propagation of aerosols, and having a total capacity of 10 l or more; b. Agitators for fermenters as mentioned in a. above; Fermenters include bioreactors, chemostats and continuous-flow systems. c. Laboratory equipment as follows: 1. Polymerase chain reaction (PCR)-equipment 2. Genetic sequencing equipment; 3. Genetic synthesizers; 4. Electroporation equipment; 5. Specific reagents associated with the equipment in I.A2.014.c. numbers 1. to 4. above; d. Filters, micro-filters, nano-filters or ultra-filters usable in industrial or laboratory biology for continuous filtering, except filters specially designed or modified for medical or clear water production purposes and to be used in the framework of EU or UN officially supported projects; e. Ultracentrifuges, rotors and adaptors for ultracentrifuges; f. Freeze drying equipment. 2B350 2B352 II.A2.015 Equipment, other than that specified in 2B005, 2B105 or 3B001.d., for the deposition of metallic overlays as follows, and specially designed components and accessories therefor: a. Chemical vapour deposition (CVD) production equipment; b. Physical vapour deposition (PVD) production equipment; c. Production equipment for deposition by means of inductive or resistance heating. 2B005 2B105 3B001.d. II.A2.016 Open tanks or containers, with or without agitators, with a total internal (geometric) volume greater than 0,5 m3 (500 litres), where all surfaces that come in direct contact with the chemical(s) being processed or contained are made from any of the following materials: a. Alloys with more than 25 % nickel and 20 % chromium by weight; b. Fluoropolymers; c. Glass (including vitrified or enamelled coatings or glass lining); d. Nickel or alloys with more than 40 % nickel by weight; e. Tantalum or tantalum alloys; f. Titanium or titanium alloys; g. Zirconium or zirconium alloys; h. Niobium (columbium) or niobium alloys; i. Stainless steel; j. Wood; or k. Rubber. The term rubber encompasses all kinds of natural and synthetic rubbers. 2B350 ELECTRONICS II.A3. Goods No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A3.001 High voltage direct current power supplies, other than those specified in 0B001.j.5. or 3A227, having both of the following characteristics: a. Capable of continuously producing, over a time period of eight hours, 10 kV or more, with output power of 5 kW or more with or without sweeping; and b. Current or voltage stability better than 0,1 % over a time period of four hours. 0B001.j.5. 3A227 II.A3.002 Mass spectrometers, other than those specified in 0B002.g. or 3A233, capable of measuring ions of 200 atomic mass units or more and having a resolution of better than 2 parts in 200, as follows, and ion sources therefor: a. Inductively coupled plasma mass spectrometers (ICP/MS); b. Glow discharge mass spectrometers (GDMS); c. Thermal ionisation mass spectrometers (TIMS); d. Electron bombardment mass spectrometers which have a source chamber constructed from, lined with or plated with materials resistant to corrosion by uranium hexafluoride UF6; e. Molecular beam mass spectrometers having either of the following characteristics: 1. A source chamber constructed from, lined with or plated with stainless steel or molybdenum and equipped with a cold trap capable of cooling to 193 K (  80 °C) or less; or 2. A source chamber constructed from, lined with or plated with materials resistant to UF6; f. Mass spectrometers equipped with a micro-fluorination ion source designed for actinides or actinide fluorides. 0B002.g. 3A233 II.A3.003 Frequency changers or generators, other than those specified by 0B001.b.13. or 3A225, having all of the following characteristics, and specially designed components and software therefor: a. Multiphase output capable of providing a power of 40 W or greater; b. Capable of operating in the frequency range between 600 and 2 000 Hz; and c. Frequency control better (less) than 0,1 %. 1. Frequency changers are also known as converters, inverters, generators, electronic test equipment, AC power supplies, variable speed motor drives or variable frequency drives. 2. The functionality specified in this item may be met by certain equipment marketed as: electronic test equipment, AC power supplies, variable speed motor drives or variable frequency drives. 0B001.b.13. 3A225 II.A3.004 Spectrometers and diffractometers, designed for the indicative test or quantitative analysis of the elemental composition of metals or alloys without chemical decomposition of the material. SENSORS AND LASERS II.A6. Goods No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A6.001 Yttrium aluminium garnet (YAG) rods. II.A6.002 Optical equipment and components, other than those specified in 6A002 or 6A004.b. as follows: Infrared optics in the wavelength range 9 Ã ¼m-17 Ã ¼m and components thereof, including cadmium telluride (CdTe) components. 6A002 6A004.b. II.A6.003 Wave front corrector systems, other than mirrors specified in 6A004.a., 6A005.e. or 6A005.f., for use with a laser beam having a diameter exceeding 4 mm, and specially designed components thereof, including control systems, phase front sensors and deformable mirrors including bimorph mirrors. 6A004.a. 6A005.e. 6A005.f. II.A6.004 Argon ion lasers, other than those specified in 0B001.g.5., 6A005.a.6. and/or 6A205.a., having an average output power equal to or greater than 5 W. 0B001.g.5. 6A005.a.6. 6A205.a. II.A6.005 Semiconductor lasers, other than those specified in 0B001.g.5., 0B001.h.6. or 6A005.b., and components thereof, as follows: a. Individual semiconductor lasers with an output power greater than 200 mW each, in quantities larger than 100; b. Semiconductor laser arrays having an output power greater than 20 W. 1. Semiconductor lasers are commonly called laser diodes. 2. This item does not cover laser diodes with a wavelength in the range 1,2 Ã ¼m-2,0 Ã ¼m. 0B001.g.5. 0B001.h.6. 6A005.b. II.A6.006 Tunable semiconductor lasers and tunable semiconductor laser arrays, other than those specified in 0B001.h.6. or 6A005.b., of a wavelength between 9 Ã ¼m and 17 Ã ¼m, as well as array stacks of semiconductor lasers containing at least one tunable semiconductor laser array of such wavelength. Semiconductor lasers are commonly called laser diodes. 0B001.h.6. 6A005.b. II.A6.007 Solid state tunablelasers, other than those specified in 0B001.g.5., 0B001.h.6. or 6A005.c.1., and specially designed components thereof, as follows: a. Titanium-sapphire lasers; b. Alexandrite lasers. 0B001.g.5. 0B001.h.6. 6A005.c.1. II.A6.008 Neodymium-doped (other than glass) lasers, other than those specified in 6A005.c.2.b., having an output wavelength greater than 1,0 Ã ¼m but not exceeding 1,1 Ã ¼m and output energy exceeding 10 J per pulse. 6A005.c.2.b. II.A6.009 Components of acousto-optics, as follows: a. Framing tubes and solid-state imaging devices having a recurrence frequency equal to or exceeding 1 kHz; b. Recurrence frequency supplies; c. Pockels cells. 6A203.b.4. II.A6.010 Radiation-hardened cameras, or lenses thereof, other than those specified in 6A203.c., specially designed, or rated as radiation-hardened, to withstand a total radiation dose greater than 50 Ã  103 Gy (silicon) (5 Ã  106 rad (silicon)) without operational degradation. The term Gy (silicon) refers to the energy in Joules per kilogram absorbed by an unshielded silicon sample when exposed to ionising radiation. 6A203.c. II.A6.011 Tunable pulsed dye laser amplifiers and oscillators, other than those specified in 0B001.g.5., 6A005 and or 6A205.c., having all of the following characteristics: a. Operating at wavelengths between 300 nm and 800 nm; b. An average output power greater than 10 W but not exceeding 30 W; c. A repetition rate greater than 1 kHz; and d. Pulse width less than 100 ns. This item does not cover single mode oscillators. 0B001.g.5. 6A005 6A205.c. II.A6.012 Pulsed carbon dioxide lasers, other than those specified in, 0B001.h.6., 6A005.d. or 6A205.d., having all of the following characteristics: a. Operating at wavelengths between 9 Ã ¼m and 11 Ã ¼m; b. A repetition rate greater than 250 Hz; c. An average output power greater than 100 W but not exceeding 500 W; and d. Pulse width less than 200 ns. 0B001.h.6. 6A005.d. 6A205.d. II.A6.013 Lasers, other than those specified in 6A005 or 6A205. 6A005 6A205 NAVIGATION AND AVIONICS II.A7. Goods No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A7.001 Inertial navigation systems and specially designed components thereof, as follows: a. Inertial navigation systems which are certified for use on civil aircraft by civil authorities of a State participating in the Wassenaar Arrangement, and specially designed components thereof, as follows: 1. Inertial navigation systems (INS) (gimballed or strapdown) and inertial equipment designed for aircraft, land vehicle, vessels (surface or underwater) or spacecraft for attitude, guidance or control, having any of the following characteristics, and specially designed components thereof: a. Navigation error (free inertial) subsequent to normal alignment of 0,8 nautical mile per hour (nm/hr) Circular Error Probable (CEP) or less (better); or b. Specified to function at linear acceleration levels exceeding 10 g; 2. Hybrid Inertial Navigation Systems embedded with Global Navigation Satellite Systems(s) (GNSS) or with Data-Based Referenced Navigation (DBRN) System(s) for attitude, guidance or control, subsequent to normal alignment, having an INS navigation position accuracy, after loss of GNSS or DBRN for a period of up to four minutes, of less (better) than 10 metres Circular Error Probable (CEP); 3. Inertial Equipment for Azimuth, Heading, or North Pointing having any of the following characteristics, and specially designed components thereof: a. Designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc minutes RMS at 45 degrees latitude; or b. Designed to have a non-operating shock level of at least 900 g at a duration of at least 1 msec. b. Theodolite systems incorporating inertial equipment specially designed for civil surveying purposes and designed to have an Azimuth, Heading, or North Pointing accuracy equal to, or less (better) than 6 arc minutes RMS at 45 degrees latitude, and specially designed components thereof. c. Inertial or other equipment using accelerometers specified in 7A001 or 7A101, where such accelerometers are specially designed and developed as MWD (Measurement While Drilling) sensors for use in down-hole well services operations. The parameters of a.1. and a.2. are applicable with any of the following environmental conditions: 1. Input random vibration with an overall magnitude of 7,7 g rms in the first half hour and a total test duration of one and a half hours per axis in each of the three perpendicular axes, when the random vibration meets the following: a. A constant power spectral density (PSD) value of 0,04 g2/Hz over a frequency interval of 15 to 1 000 Hz; and b. The PSD attenuates with a frequency from 0,04 g2/Hz to 0,01 g2/Hz over a frequency interval from 1 000 to 2 000 Hz; 2. A roll and yaw rate equal to or greater than + 2,62 radian/s (150 deg/s); or 3. According to national standards equivalent to 1. or 2. above. 1. a.2. refers to systems in which an INS and other independent navigation aids are built into a single unit (embedded) in order to achieve improved performance. 2. Circular Error Probable (CEP)  In a circular normal distribution, the radius of the circle containing 50 percent of the individual measurements being made, or the radius of the circle within which there is a 50 percent probability of being located. 7A001 7A003 7A101 7A103 AEROSPACE AND PROPULSION II.A9. Goods No Description Related item from Annex I to Regulation (EC) No 428/2009 II.A9.001 Explosive bolts. II.A9.002 Internal combustion engines (i.e. axial piston or rotary piston type), designed or modified for propelling aircrafts or lighter-than-air-vehicles and specially designed components therefor. II.A9.003 Trucks, other than those specified in 9A115, having more than one motorised axle and a payload exceeding 5 tonnes. This item includes flatbed trailers, semi trailers and other trailers. 9A115 B. SOFTWARE No Description Related item from Annex I to Regulation (EC) No 428/2009 II.B.001 Software required for the development, production or use of the items in Part A. (Goods). C. TECHNOLOGY No Description Items, materials, equipment, goods and technology Related item from Annex I to Regulation (EC) No 428/2009 II.C.001 Technology required for the development, production or use of the items in Part A. (Goods). PART III Certain key components for the ballistic-missile sector. EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. 7601 Unwrought aluminium 7602 Aluminium waste and scrap 7603 Aluminium powders and flakes 7604 Aluminium bars, rods and profiles 7605 Aluminium wire 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm 7608 Aluminium tubes and pipes 7609 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated PART IV Weapons of mass destruction-related items, materials, equipment, goods and technology identified and designated pursuant to paragraph 25 of UN Security Council Resolution 2270 (2016). EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. (a) Nuclear- and/or Missile-usable Items (1) Ring Magnets Permanent magnet materials having both the following characteristics: i. Ring-shaped magnet with a relation between outer and inner diameter smaller or equal to 1.6:1; and ii. Made of any of the following magnetic materials: aluminium-nickel-cobalt, ferrites, samarium-cobalt, or neodymium-iron-boron. ex 8505 11 00 ex 8505 19 10 ex 8505 19 90 ex 8505 90 90 (2) Maraging Steel Maraging steel having both the following characteristics: i. capable of an ultimate tensile strength of 1 500 MPa or more at 293 K (20 °C). ii. In bar or tube form, with an outer diameter of 75 mm or greater. ex 7304 49 10 ex 7304 51 81 ex 7304 51 89 ex 7304 59 92 ex 7304 59 93 ex 7304 59 99 (3) Magnetic alloy materials in sheet or thin strip form having both of the following characteristics: (a) Thickness of 0,05 mm or less; or height of 25 mm or less, and (b) Made of any of the following magnetic alloy materials: iron-chromium-cobalt, iron-cobalt-vanadium, iron-chromium-cobalt-vanadium, or iron-chromium. ex 7326 19 10 ex 7326 19 90 ex 7326 90 92 ex 7326 90 94 ex 7326 90 96 ex 7326 90 98 (4) Frequency Changers (also known as converters or inverters) Frequency changers, other than those specified in entries 0B001.b.13 or 3A225 of Annex II, having all of the following characteristics, and specially designed software therefore: i. Multiphase frequency output; ii. Capable of providing a power of 40 W or greater; and iii. Capable of operating anywhere (at any one point or more) within the frequency range of between 600 and 2 000 Hz. Technical Notes: (1) Frequency changers are also known as converters or inverters. (2) The functionality specified above may be met by certain equipment described or marketed as electronic test equipment, AC power supplies, variable speed motor drives, or variable frequency drives. ex 8504 40 84 ex 8504 40 88 ex 8504 40 90 ex 8537 10 95 ex 8537 10 98 ex 8537 20 91 ex 8537 20 99 (5) High-strength Aluminium Alloy Aluminium alloys having both the following characteristics: i. capable of an ultimate tensile of strength of 415 MPa or more at 293 K (20 °C) and ii. In bar or tube form, with an outer diameter of 75 mm or greater. Technical Note: The phrase capable of encompasses aluminium alloy before or after heat treatment. ex 7601 20 80 ex 7604 29 10 ex 7608 20 20 ex 7608 20 81 ex 7608 20 89 (6) Fibrous or Filamentary Materials Fibrous or filamentary materials and prepregs, as follows: i. Carbon, aramid, or glass fibrous or filamentary materials having both of the following characteristics: (1) A specific modulus exceeding 3,18 Ã  106 m; and (2) A specific tensile strength exceeding 76,2 Ã  103 m; ii. Prepregs: Thermoset resin-impregnated continuous yarns, rovings, tows or tapes with a width of 30 mm or less, made from carbon, aramid, or glass fibrous or filamentary materials controlled in (a) above. ex 5402 11 00 ex 5402 19 00 ex 5402 31 00 ex 5402 32 00 ex 5404 90 90 ex 5407 10 00 ex 5407 20 90 ex 5407 41 00 ex 5407 42 00 ex 5407 43 00 ex 5407 44 00 ex 5501 10 00 ex 5501 90 00 ex 5503 11 00 ex 5503 19 00 ex 5503 20 00 ex 5503 90 00 ex 5506 10 00 ex 5506 90 00 ex 5509 11 00 ex 5509 12 00 ex 5604 90 10 ex 5607 50 11 ex 5607 50 19 ex 5607 50 30 ex 5607 50 90 ex 5609 00 00 ex 5902 10 10 ex 5902 10 90 ex 5902 20 90 ex 5902 90 10 ex 5902 90 90 ex 5903 10 10 ex 5903 10 90 ex 5903 20 10 ex 5903 20 90 ex 5903 90 10 ex 5903 90 91 ex 5903 90 99 ex 6815 10 10 ex 6815 99 00 ex 7019 12 00 ex 7019 19 10 ex 7019 19 90 ex 7019 51 00 ex 7019 59 00 ex 7019 90 00 (7) Filament Winding Machines and Related Equipment Filament winding machines and related equipment, as follows: i. Filament winding machines having all of the following characteristics: (1) Having motions for positioning, wrapping, and winding fibres coordinated and programmed in two or more axes; (2) Specially designed to fabricate composite structures or laminates from fibrous or filamentary materials; and (3) Capable of winding cylindrical tubes of diameter of 75 mm or greater; ii. Coordinating and programming controls for filament winding machines specified in (a) above; iii. Mandrels for filament winding machines specified in (a) above. ex 8419 89 30 ex 8419 89 98 ex 8419 90 85 ex 8444 00 10 ex 8444 00 90 ex 8446 10 00 ex 8446 21 00 ex 8446 29 00 ex 8446 30 00 ex 8447 11 00 ex 8447 12 00 ex 8447 20 20 ex 8447 20 80 ex 8447 90 00 ex 8448 19 00 ex 8448 20 00 ex 8448 39 00 ex 8448 42 00 ex 8448 49 00 ex 8448 59 00 ex 8479 89 97 ex 8479 90 20 ex 8479 90 70 ex 8537 10 10 ex 8537 10 91 ex 8537 10 95 ex 8537 10 98 ex 8538 10 00 ex 9022 12 00 ex 9022 19 00 ex 9022 90 00 ex 9031 80 80 ex 9031 90 00 (8) Flow-forming Machines As described in INFCIRC/254/Rev.9/Part2 and S/2014/253 ex 8463 90 00 ex 8466 94 00 (9) Laser welding equipment ex 8515 80 10 ex 8515 80 90 ex 8515 90 00 (10) 4- and 5-axis CNC machine tools ex 8457 10 10 ex 8457 10 90 ex 8457 20 00 ex 8457 30 10 ex 8457 30 90 ex 8458 11 20 ex 8458 11 41 ex 8458 11 49 ex 8458 11 80 ex 8458 19 00 ex 8458 91 20 ex 8458 91 80 ex 8459 10 00 ex 8459 21 00 ex 8459 31 00 ex 8459 41 00 ex 8459 51 00 ex 8459 61 10 ex 8459 61 90 ex 8460 12 00 ex 8460 22 00 ex 8460 23 00 ex 8460 24 00 ex 8460 31 00 ex 8460 40 10 ex 8460 90 00 ex 8461 20 00 ex 8461 30 10 ex 8461 40 11 ex 8461 40 31 ex 8461 40 71 ex 8461 40 90 ex 8461 90 00 ex 8464 20 11 ex 8464 20 19 ex 8464 20 80 ex 8464 90 00 (11) Plasma cutting equipment ex 8556 40 00 ex 8515 31 00 ex 8515 39 90 ex 8515 80 10 ex 8515 80 90 ex 8515 90 00 (12) Metal hydrides such as, zirconium hydride ex 2850 00 20 (b) Chemical/Biological Weapons-usable Items (1) Additional chemicals suitable for the production of chemical warfare agents: Product description CN code Sodium metal (7440-23-5) 2805 11 00 Sulphur trioxide (7446-11-9) ex 2811 29 10 Aluminium chloride (7446-70-0) 2827 32 00 Potassium Bromide (7758-02-3) 2827 51 00 Sodium bromide (7647-15-6) 2827 51 00 Dichloromethane (75-09-2) 2903 12 00 Isopropyl bromide (75-26-3) ex 2903 39 19 Isopropyl ether (108-20-3) ex 2909 19 90 Monoisopropylamine (75-31-0) ex 2921 19 99 Trimethylamine (75-50-3) ex 2921 11 00 Tributylamine (102-82-9) ex 2921 19 99 Triethylamine (121-44-8) ex 2921 19 99 N,N-Dimethylaniline (121-69-7) ex 2921 42 00 Pyridine (110-86-1) ex 2933 31 00 (2) Reaction vessels, reactors, agitators, heat exchangers, condensers, pumps, valves, storage tanks, containers, receivers, and distillation or absorption columns that meet performance parameters described in S/2006/853 and S/2006/853/corr.1.  Single-seal pumps with manufacturer's specified maximum flow-rate greater than 0,6 m3/h and casings (pump bodies), preformed casing liners, impellers, rotors or jet pump nozzles designed for such pumps, in which all surfaces that come into direct contact with the chemical(s) being processed are made from any of the following materials: (a) nickel or alloys with more than 40 % nickel by weight; (b) alloys with more than 25 % nickel and 20 % chromium by weight; (c) fluoropolymers (polymeric or elastomeric materials with more than 35 % fluorine by weight); (d) glass or glass-lined (including vitrified or enamelled coating); (e) graphite or carbon-graphite; (f) tantalum or tantalum alloys; (g) titanium or titanium alloys; (h) zirconium or zirconium alloys; (i) ceramics; (j) ferrosilicon (high silicon iron alloys); or (k) niobium (columbium) or niobium alloys.  ex 3925 10 00  ex 3925 90 80  ex 3926 90 92  ex 3926 90 97  ex 4009 21 00  ex 4009 22 00  ex 4009 41 00  ex 4009 42 00  ex 4016 93 00  ex 6909 11 00  ex 6909 12 00  ex 6909 19 00  ex 6909 90 00  ex 6914 90 00  ex 7020 00 10  ex 7020 00 30  ex 7020 00 80  ex 7304 41 00  ex 7304 49 93  ex 7304 49 95  ex 7304 49 99  ex 7304 51 81  ex 7304 51 89  ex 7304 59 92  ex 7304 59 93  ex 7304 59 99  ex 7306 40 20  ex 7306 40 80  ex 7306 50 20  ex 7306 50 80  ex 7306 69 10  ex 7306 69 90  ex 7306 90 00  ex 7309 00 10  ex 7309 00 30  ex 7309 00 51  ex 7309 00 59  ex 7309 00 90  ex 7310 10 00  ex 7310 29 10  ex 7310 29 90  ex 7311 00 00  ex 7326 90 92  ex 7326 90 94  ex 7326 90 96  ex 7326 90 98  ex 7507 11 00  ex 7507 12 00  ex 7507 20 00  ex 7508 90 00  ex 8103 90 90  ex 8108 90 50  ex 8108 90 60  ex 8108 90 90  ex 8109 90 00  ex 8112 99 30  ex 8401 20 00  ex 8401 40 00  ex 8401 10 00  ex 8412 90 20  ex 8413 50 40  ex 8413 60 39  ex 8413 60 61  ex 8413 60 69  ex 8413 60 70  ex 8413 60 80  ex 8413 70 21  ex 8413 70 29  ex 8413 70 45  ex 8413 70 51  ex 8413 70 59  ex 8413 70 65  ex 8413 70 75  ex 8413 70 81  ex 8413 70 89  ex 8413 81 00  ex 8413 82 00  ex 8413 91 00  ex 8414 10 25  ex 8414 10 81  ex 8414 10 89  ex 8414 40 10  ex 8414 40 90  ex 8414 59 15  ex 8414 59 25  ex 8414 59 23  ex 8414 59 95  ex 8414 80 11  ex 8418 99 10  ex 8414 80 19  ex 8414 80 59  ex 8414 80 73  ex 8414 80 75  ex 8414 80 78  ex 8414 80 80  ex 8414 90 00  ex 8417 80 30  ex 8417 80 50  ex 8417 80 70  ex 8418 69 00  ex 8419 40 00  ex 8419 50 00  ex 8419 89 10  ex 8419 89 30  ex 8419 89 98  ex 8419 90 85  ex 8477 80 93  ex 8477 80 99  ex 8479 82 00  ex 8479 89 97  ex 8479 90 70 (3) Conventional or turbulent air-flow clean-air rooms and self-contained fan-HEPA filter units that could be used for P3 or P4 (BSL 3, BSL 4, L3, L4) containment facilities. ex 8414 51 00 ex 8414 59 00 ex 8414 60 00 ex 8414 80 80 ex 8421 39 15 ex 8421 39 25 ex 8479 89 97 PART V Weapons of mass destruction-related items, materials, equipment, goods and technology identified and designated pursuant to paragraph 4 of UN Security Council Resolution 2321 (2016). EXPLANATORY NOTE A reference number in the column entitled Related item from Annex I to Council Regulation (EC) No 428/2009 or from Part II of Annex II to this Regulation (goods and technology) means that the characteristics of the item described in the column Description lie outside the parameters set out in the description of the goods and technology referred to. Nuclear- and/or Missile-usable Items Description Related item from Annex I to Regulation (EC) No 428/2009 or from Part II of Annex II to this Regulation Isocyanates (TDI (Toluene di-isocyanate), MDI (Methylene bis (phenyl isocyanate)), IPDI (Isophorone diiosocyanate), HNMDI or HDI (Hexamethylene diisocyanate), and DDI (dimeryl diisocyanate) and production equipment. Ammonium nitrate, chemically pure or in phase stabilized version (PSAN). Non-destructive test chambers with a 1m or more critical internal dimension. Turbo-pumps for liquid or hybrid rocket engines 9A006 Polymeric Substances (Hydroxyl Terminated Poly-Ether (HTPE), Hydroxyl Terminated Caprolactone Ether (HTCE), Polypropylene glycol (PPG), Polydiethyleneglycol adipate (PGA) and Polyethylene Glycol (PEG)). Countermeasure Subsystems and Penetration Aids (e.g. jammers, chaff, decoys) designed to saturate, confuse, or evade missile defences. Manganese metal Brazing Foils. Hydroforming machines. Thermal treatment furnaces  Temperature > 850 degrees C and one dimension > 1m II.A2.005, 2B226, 2B227 Electrical Discharge Machines (EDMs) 2B001.d Friction stir welding machines. Modelling and design software related to the modelling of aerodynamic and thermodynamic analysis of rocket or unmanned aerial vehicle systems. High-speed imaging cameras except those used in medical imaging systems 6A003.a.2 Truck chassis with 6 or more axles 9A115 and II.A9.003 Chemical/Biological Weapons-usable Items Description Related item from Annex I to Regulation (EC) No 428/2009 or from Part II of Annex II to this Regulation 1. Floor-mounted fume hoods (walk-in style) with a minimum nominal width of 2,5 meters 2B352 2. Batch centrifuges with a rotor capacity of 4 L or greater, usable with biological materials II.A2.014.e., 2B350, 2B352 3. Fermenters with an internal volume of 10-20 L (.01-.02 cubic meters), usable with biological materials 2B352 and II.A2.014.a. (1) Manufacturers calculating positioning accuracy in accordance with ISO 230/2 (1997) should consult the competent authorities of the Member State in which they are established. ANNEX III Aviation fuel referred to in point (b) of Article 3(1) EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. Code Description From 2710 12 31 till 2710 12 59 Gasoline 2710 12 70 Naptha-type jet fuel 2710 19 21 Kerosene-type jet fuel 2710 19 25 Kerosene-type rocket fuel ANNEX IV Gold, titanium ore, vanadium ore and rare earth minerals referred to in point (d) of Article 3(1) EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. Code Description ex ex 2530 90 00 Ores of the rare earth metals ex ex 26 12 Monazites and other ores used solely or principally for the extraction of uranium or thorium ex ex 2614 00 00 Titanium ore ex ex 2615 90 00 Vanadium ore 2616 90 00 10 Gold ores and concentrates ANNEX V Coal, iron and iron ore as referred to in point (e) of Article 3(1) EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. Code Description ex ex 26 01 Iron ore 2701 Coal; briquettes, ovoids and similar solid fuels manufactured from coal 2702 Lignite, whether or not agglomerated, excluding jet 2703 Peat (including peat litter), whether or not agglomerated 2704 00 10 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated; retort carbon 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7202 Ferro-alloys 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7204 10 00 Waste and scrap of cast iron ex ex 7204 30 00 Waste and scrap of tinned iron or steel ex ex 7204 41 Other waste and scrap: Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles ex ex 7204 49 Other waste and scrap: Other ex ex 7204 50 00 Other waste and scrap: Remelting scrap ingot ex ex 7205 10 00 Granules ex ex 7205 29 00 Powders, other than of alloy steel ex ex 7206 10 00 Ingots ex ex 7206 90 00 Other ex ex 72 07 Semi-finished products of iron or non-alloy steel ex ex 72 08 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated ex ex 72 09 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated ex ex 72 10 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated ex ex 72 11 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated ex ex 72 12 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated ex ex 72 14 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling ex ex 72 15 Other bars and rods of iron or non-alloy steel ex ex 72 16 Angles, shapes and sections of iron or non-alloy steel ex ex 72 17 Wire of iron or non-alloy steel ANNEX VI Petroleum products referred to in point (f) of Article 3(1) EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. 2707 Oils and other products of the distillation of high temperature coal tar; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents 2709 Petroleum oils and oils obtained from bituminous minerals, crude 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils 2711 Petroleum gases and other gaseous hydrocarbons 2712 10 Petroleum jelly 2712 20 Paraffin wax containing by weight less than 0,75 % of oil Ex 2712 90 Other 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals Ex 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks Ex 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs)  Preparations containing petroleum oils or oils obtained from bituminous minerals 3403 11   Preparations for the treatment of textile materials, leather, furskins or other materials 3403 19   Other  Other Ex 3403 91   Preparations for the treatment of textile materials, leather, furskins or other materials Ex 3403 99   Other      Chemical products or preparations, predominantly composed of organic compounds, not elsewhere specified or included Ex 3824 99 92       In the form of a liquid at 20 °C Ex 3824 99 93       Other Ex 3824 99 96      Other 3826 00 10  Fatty-acid mono-alkyl esters, containing by volume 96,5 % or more of esters (FAMAE) 3826 00 90  Other ANNEX VII Copper, nickel, silver and zinc referred to in point (g) of Article 3(1) EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. Copper 2603 Copper ores and concentrates 74 Copper and articles thereof 8536 90 95 30 Rivet contacts  of copper  plated with silver nickel alloy AgNi10 or with silver containing by weight 11,2 % ( ± 1,0 %) of tin oxide and of indium oxide taken together  with a thickness of the plating of 0,3 mm (  0/+ 0,015mm) ex 8538 90 99 Copper parts suitable for use solely or principally with the apparatus of heading 8535 , 8536 or 8537 8544 11 Winding wire of copper  Other copper electric conductors, for a voltage not exceeding 1 000 V: ex 8544 42   Fitted with connectors ex 8544 49   Other  Other electric conductors, for a voltage exceeding 1 000 V: 8544 60 10   With copper conductors Nickel 2604 Nickel ores and concentrates Ferro-alloys: 7202 60  Ferro-nickel Wire of stainless steel: 7223 00 11   Containing by weight 28 % or more but not more than 31 % of nickel and 20 % or more but not more than 22 % of chromium 75 Nickel and articles thereof 8105 90 00 10 Bars or wires made of cobalt alloy containing, by weight:  35 % ( ± 2 %) cobalt,  25 % ( ± 1 %) nickel,  19 % ( ± 1 %) chromium and  7 % ( ± 2 %) iron conforming to the material specifications AMS 5842, of a kind used in the aerospace industry Silver 2616 10 Silver ores and concentrates Zinc 2608 Zinc ores and concentrates 79 Zinc and articles thereof ANNEX VIII Luxury goods referred to in Article 10 EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. (1) Pure-Bred Horses 0101 21 00 Pure-bred breeding animals ex 0101 29 90 Other (2) Caviar and caviar substitutes 1604 31 00 Caviar 1604 32 00 Caviar substitutes (3) Truffles and preparations thereof 0709 59 50 Truffles ex 0710 80 69 Other ex 0711 59 00 Other ex 0712 39 00 Other ex 2001 90 97 Other 2003 90 10 Truffles ex 2103 90 90 Other ex 2104 10 00 Soups and broths and preparations therefor ex 2104 20 00 Homogenised composite food preparations ex 2106 00 00 Food preparations not elsewhere specified or included (4) High quality wines (including sparkling wines), spirits and spirituous beverages 2204 10 11 Champagne 2204 10 91 Asti spumante ex 2204 10 93 Other ex 2204 10 94 With a protected geographical indication (PGI) ex 2204 10 96 Other varietal wines ex 2204 10 98 Other ex 2204 21 00 In containers holding 2 litres or less ex 2204 29 00 Other ex 2205 00 00 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances ex 2206 00 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included ex 2207 10 00 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ex 2208 00 00 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages (5) High quality cigars and cigarillos ex 2402 10 00 Cigars, cheroots and cigarillos, containing tobacco ex 2402 90 00 Other (6) Luxury perfumes, toilet waters and cosmetics, including beauty and make-up products ex 3303 00 00 Perfumes and toilet waters ex 3304 00 00 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations ex 3305 00 00 Preparations for use on the hair ex 3307 00 00 Pre-shave, shaving or aftershave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorisers, whether or not perfumed or having disinfectant properties ex 6704 00 00 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials; articles of human hair not elsewhere specified or included (7) High quality leather, saddlery and travel goods, handbags and similar articles ex 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle-cloths, saddlebags, dog coats and the like), of any material ex 4202 00 00 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper ex 4205 00 90 Other ex 9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning (8) High quality garments, clothing accessories and shoes (regardless of their material) ex 4203 00 00 Articles of apparel and clothing accessories, of leather or of composition leather ex 4303 00 00 Articles of apparel, clothing accessories and other articles of furskin ex 6101 00 00 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6103 ex 6102 00 00 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6104 ex 6103 00 00 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted ex 6104 00 00 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted ex 6105 00 00 Men's or boys' shirts, knitted or crocheted ex 6106 00 00 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted ex 6107 00 00 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted ex 6108 00 00 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted ex 6109 00 00 T-shirts, singlets and other vests, knitted or crocheted ex 6110 00 00 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted ex 6111 00 00 Babies' garments and clothing accessories, knitted or crocheted ex 6112 11 00 Of cotton ex 6112 12 00 Of synthetic fibres ex 6112 19 00 Of other textile materials 6112 20 00 Ski suits 6112 31 00 Of synthetic fibres 6112 39 00 Of other textile materials 6112 41 00 Of synthetic fibres 6112 49 00 Of other textile materials ex 6113 00 10 Of knitted or crocheted fabrics of heading 5906 ex 6113 00 90 Other ex 6114 00 00 Other garments, knitted or crocheted ex 6115 00 00 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted ex 6116 00 00 Gloves, mittens and mitts, knitted or crocheted ex 6117 00 00 Other made-up clothing accessories, knitted or crocheted; knitted or crocheted parts of garments or of clothing accessories ex 6201 00 00 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6203 ex 6202 00 00 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6204 ex 6203 00 00 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) ex 6204 00 00 Women's or girls. suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear) ex 6205 00 00 Men's or boys' shirts ex 6206 00 00 Women's or girls' blouses, shirts and shirt-blouses ex 6207 00 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles ex 6208 00 00 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles ex 6209 00 00 Babies' garments and clothing accessories ex 6210 10 00 Of fabrics of heading 5602 or 5603 6210 20 00 Other garments, of the type described in subheadings 6201 11 to 6201 19 6210 30 00 Other garments, of the type described in subheadings 6202 11 to 6202 19 ex 6210 40 00 Other men's or boys' garments ex 6210 50 00 Other women's or girls' garments 6211 11 00 Men's or boys' 6211 12 00 Women's or girls' 6211 20 00 Ski suits ex 6211 32 00 Of cotton ex 6211 33 00 Of man-made fibres ex 6211 39 00 Of other textile materials ex 6211 42 00 Of cotton ex 6211 43 00 Of man-made fibres ex 6211 49 00 Of other textile materials ex 6212 00 00 BrassiÃ ¨res, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted ex 6213 00 00 Handkerchiefs ex 6214 00 00 Shawls, scarves, mufflers, mantillas, veils and the like ex 6215 00 00 Ties, bow ties and cravats ex 6216 00 00 Gloves, mittens and mitts ex 6217 00 00 Other made-up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212 ex 6401 00 00 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes ex 6402 20 00 Footwear with upper straps or thongs assembled to the sole by means of plugs ex 6402 91 00 Covering the ankle ex 6402 99 00 Other ex 6403 19 00 Other ex 6403 20 00 Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe ex 6403 40 00 Other footwear, incorporating a protective metal toecap ex 6403 51 00 Covering the ankle ex 6403 59 00 Other ex 6403 91 00 Covering the ankle ex 6403 99 00 Other ex 6404 19 10 Slippers and other indoor footwear ex 6404 20 00 Footwear with outer soles of leather or composition leather ex 6405 00 00 Other footwear ex 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed ex 6505 00 10 Of fur felt or of felt of wool and fur, made from the hat bodies, hoods or plateaux of heading 6501 00 00 ex 6505 00 30 Peaked caps ex 6505 00 90 Other ex 6506 99 00 Of other materials ex 6601 91 00 Having a telescopic shaft ex 6601 99 00 Other ex 6602 00 00 Walking sticks, seat-sticks, whips, riding-crops and the like ex 9619 00 81 Napkins and napkin liners for babies (9) Carpets, rugs and tapestries, hand-made or not, valued higher than EUR 473 (1) ex 5701 00 00 Carpets and other textile floor coverings, knotted, whether or not made up ex 5702 10 00 Kelem, Schumacks, Karamanie and similar hand-woven rugs ex 5702 20 00 Floor coverings of coconut fibres (coir) ex 5702 31 80 Other ex 5702 32 00 Of man-made textile materials ex 5702 39 00 Of other textile materials ex 5702 41 90 Other ex 5702 42 00 Of man-made textile materials ex 5702 50 00 Other, not of pile construction, not made up ex 5702 91 00 Of wool or fine animal hair ex 5702 92 00 Of man-made textile materials ex 5702 99 00 Of other textile materials ex 5703 00 00 Carpets and other textile floor coverings, tufted, whether or not made up ex 5704 00 00 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up ex 5705 00 00 Other carpets and other textile floor coverings, whether or not made up ex 5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up (10) Pearls, precious and semi-precious stones, articles of pearls, jewellery, gold- or silversmith articles 7101 00 00 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set; pearls, natural or cultured, temporarily strung for convenience of transport 7102 00 00 Diamonds, whether or not worked, but not mounted or set 7103 00 00 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport 7104 20 00 Other, unworked or simply sawn or roughly shaped 7104 90 00 Other 7105 00 00 Dust and powder of natural or synthetic precious or semi-precious stones 7106 00 00 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured 7108 00 00 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 7110 11 00 Unwrought or in powder form 7110 19 00 Other 7110 21 00 Unwrought or in powder form 7110 29 00 Other 7110 31 00 Unwrought or in powder form 7110 39 00 Other 7110 41 00 Unwrought or in powder form 7110 49 00 Other 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7113 00 00 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal 7114 00 00 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal 7115 00 00 Other articles of precious metal or of metal clad with precious metal 7116 00 00 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) (11) Coins and banknotes, not being legal tender ex 4907 00 30 Banknotes 7118 10 00 Coin (other than gold coin), not being legal tender ex 7118 90 00 Other (12) Cutlery of precious metal or plated or clad with precious metal 7114 00 00 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal 7115 00 00 Other articles of precious metal or of metal clad with precious metal ex 8214 00 00 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paperknives); manicure or pedicure sets and instruments (including nail files) ex 8215 00 00 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware ex 9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor (13) Tableware of porcelain, china, stone- or earthenware or fine pottery, valued higher than EUR 95 (2) ex 6911 00 00 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china ex 6912 00 23 Stoneware ex 6912 00 25 Earthenware or fine pottery ex 6912 00 83 Stoneware ex 6912 00 85 Earthenware or fine pottery ex 6914 10 00 Of porcelain or china ex 6914 90 00 Other (14) Items of lead crystal ex 7009 91 00 Unframed ex 7009 92 00 Framed ex 7010 00 00 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass 7013 22 00 Of lead crystal 7013 33 00 Of lead crystal 7013 41 00 Of lead crystal 7013 91 00 Of lead crystal ex 7018 10 00 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares ex 7018 90 00 Other ex 7020 00 80 Other ex 9405 10 50 Of glass ex 9405 20 50 Of glass ex 9405 50 00 Non-electrical lamps and lighting fittings ex 9405 91 00 Of glass (15) High end electronic items for domestic use ex 8414 51 00 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W ex 8414 59 00 Other ex 8414 60 00 Hoods having a maximum horizontal side not exceeding 120 cm ex 8415 10 00 Window or wall types, self-contained or split-system ex 8418 10 00 Combined refrigerator-freezers, fitted with separate external doors ex 8418 21 00 Compression-type ex 8418 29 00 Other ex 8418 30 00 Freezers of the chest type, not exceeding 800 litres capacity ex 8418 40 00 Freezers of the upright type, not exceeding 900 litres capacity ex 8419 81 00 For making hot drinks or for cooking or heating food ex 8422 11 00 Of the household type ex 8423 10 00 Personal weighing machines, including baby scales; household scales ex 8443 12 00 Offset printing machinery, sheet fed, office type (using sheets with one side not exceeding 22 cm and the other side not exceeding 36 cm in the unfolded state) ex 8443 31 00 Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data-processing machine or to a network ex 8443 32 00 Other, capable of connecting to an automatic data-processing machine or to a network ex 8443 39 00 Other ex 8450 11 00 Fully-automatic machines ex 8450 12 00 Other machines, with built-in centrifugal drier ex 8450 19 00 Other ex 8451 21 00 Each of a dry linen capacity not exceeding 10 kg ex 8452 10 00 Sewing machines of the household type ex 8470 10 00 Electronic calculators capable of operation without an external source of electric power and pocket-size data-recording, reproducing and displaying machines with calculating functions ex 8470 21 00 Incorporating a printing device ex 8470 29 00 Other ex 8470 30 00 Other calculating machines ex 8471 00 00 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included ex 8472 90 40 Word-processing machines ex 8472 90 90 Other ex 8479 60 00 Evaporative air coolers ex 8508 11 00 Of a power not exceeding 1 500 W and having a dust bag or other receptacle capacity not exceeding 20 l ex 8508 19 00 Other ex 8508 60 00 Other vacuum cleaners ex 8509 40 00 Food grinders and mixers; fruit or vegetable juice extractors ex 8509 80 00 Other appliances ex 8516 31 00 Hairdryers ex 8516 50 00 Microwave ovens ex 8516 60 10 Cookers (incorporating at least an oven and a hob) ex 8516 71 00 Coffee or tea makers ex 8516 72 00 Toasters ex 8516 79 00 Other ex 8517 11 00 Line telephone sets with cordless handsets ex 8517 12 00 Telephones for cellular networks or for other wireless networks ex 8517 18 00 Other ex 8517 61 00 Base stations ex 8517 62 00 Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus ex 8517 69 00 Other ex 8526 91 00 Radio navigational aid apparatus ex 8529 10 31 For reception via satellite ex 8529 10 39 Other ex 8529 10 65 Inside aerials for radio or television broadcast receivers, including built-in types ex 8529 10 69 Other ex 8531 10 00 Burglar or fire alarms and similar apparatus ex 8543 70 10 Electrical machines with translation or dictionary functions ex 8543 70 30 Aerial amplifiers ex 8543 70 50 Sunbeds, sunlamps and similar suntanning equipment ex 8543 70 90 Other 9504 50 00 Video game consoles and machines, other than those of subheading 9504 30 9504 90 80 Other (16) High end electrical/electronic or optical apparatus for recording and reproducing sound and images ex 8519 00 00 Sound recording or sound reproducing apparatus ex 8521 00 00 Video recording or reproducing apparatus, whether or not incorporating a video tuner ex 8525 80 30 Digital cameras ex 8525 80 91 Only able to record sound and images taken by the television camera ex 8525 80 99 Other ex 8527 00 00 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock ex 8528 71 00 Not designed to incorporate a video display or screen ex 8528 72 00 Other, colour ex 9006 00 00 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading 8539 ex 9007 00 00 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus (17) Luxury vehicles for the transport of persons on earth, air or sea, including teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars, as well as their accessories and spare parts ex 4011 10 00 Of a kind used on motor cars (including station wagons and racing cars) ex 4011 20 00 Of a kind used on buses or lorries ex 4011 30 00 Of a kind used on aircraft ex 4011 40 00 Of a kind used on motorcycles ex 4011 90 00 Other ex 7009 10 00 Rear-view mirrors for vehicles ex 8407 00 00 Spark-ignition reciprocating or rotary internal combustion piston engines ex 8408 00 00 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) ex 8409 00 00 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 ex 8411 00 00 Turbojets, turbopropellers and other gas turbines 8428 60 00 Teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars ex 8431 39 00 Parts and acccessories of teleferics, chairlifts, ski-draglines, traction mechanisms for funiculars ex 8483 00 00 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints) ex 8511 00 00 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines ex 8512 20 00 Other lighting or visual signalling equipment ex 8512 30 10 Burglar alarms of a kind used for motor vehicles ex 8512 30 90 Other ex 8512 40 00 Windscreen wipers, defrosters and demisters ex 8544 30 00 Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships ex 8603 00 00 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading 8604 ex 8605 00 00 Railway or tramway passenger coaches, not self-propelled; luggage vans, post office coaches and other special purpose railway or tramway coaches, not self-propelled (excluding those of heading 8604 ) ex 8607 00 00 Parts of railway or tramway locomotives or rolling stock ex 8702 00 00 Motor vehicles for the transport of ten or more persons, including the driver ex 8703 00 00 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702 ), including station wagons and racing cars, including snowmobiles valued over EUR 1 782 (3) ex 8706 00 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705 ex 8707 00 00 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 ex 8708 00 00 Parts and accessories of the motor vehicles of headings 8701 to 8705 ex 8711 00 00 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars ex 8712 00 00 Bicycles and other cycles (including delivery tricycles), not motorised ex 8714 00 00 Parts and accessories of vehicles of headings 8711 to 8713 ex 8716 10 00 Trailers and semi-trailers of the caravan type, for housing or camping ex 8716 40 00 Other trailers and semi-trailers ex 8716 90 00 Parts ex 8801 00 00 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft ex 8802 11 00 Of an unladen weight not exceeding 2 000 kg ex 8802 12 00 Of an unladen weight exceeding 2 000 kg ex 8802 20 00 Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg ex 8802 30 00 Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg ex 8802 40 00 Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg ex 8803 10 00 Propellers and rotors and parts thereof ex 8803 20 00 Undercarriages and parts thereof ex 8803 30 00 Other parts of aeroplanes or helicopters ex 8803 90 10 Of kites ex 8803 90 90 Other ex 8805 10 00 Aircraft launching gear and parts thereof; deck-arrestor or similar gear and parts thereof ex 8901 10 00 Cruise ships, excursion boats and similar vessels principally designed for the transport of persons; ferry-boats of all kinds ex 8901 90 00 Other vessels for the transport of goods and other vessels for the transport of both persons and goods ex 8903 00 00 Yachts and other vessels for pleasure or sports; rowing boats and canoes (18) Luxury clocks and watches and their parts 9101 00 00 Wristwatches, pocket-watches and other watches, including stopwatches, with case of precious metal or of metal clad with precious metal ex 9102 00 00 Wristwatches, pocket-watches and other watches, including stopwatches, other than those of heading 9101 ex 9103 00 00 Clocks with watch movements, excluding clocks of heading 9104 ex 9104 00 00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels ex 9105 00 00 Other clocks ex 9108 00 00 Watch movements, complete and assembled ex 9109 00 00 Clock movements, complete and assembled ex 9110 00 00 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements ex 9111 00 00 Watch cases and parts thereof ex 9112 00 00 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof ex 9113 00 00 Watch straps, watch bands and watch bracelets, and parts thereof ex 9114 00 00 Other clock or watch parts (19) High quality musical instruments ex 9201 00 00 Pianos, including automatic pianos; harpsichords and other keyboard stringed instruments ex 9202 00 00 Other string musical instruments (for example, guitars, violins, harps) ex 9205 00 00 Wind musical instruments (for example, keyboard pipe organs, accordions, clarinets, trumpets, bagpipes), other than fairground organs and mechanical street organs ex 9206 00 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maracas) ex 9207 00 00 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) (20) Works of art, collectors' pieces and antiques 9700 00 00 Works of art, collectors' pieces and antiques (21) Articles and equipment for sports, including skiing, golf, diving and water sports. ex 4015 19 00 Other ex 4015 90 00 Other ex 6210 40 00 Other men's or boys' garments ex 6210 50 00 Other women's or girls' garments 6211 11 00 Men's or boys' 6211 12 00 Women's or girls' 6211 20 00 Ski suits ex 6216 00 00 Gloves, mittens and mitts 6402 12 00 Ski-boots, cross-country ski footwear and snowboard boots ex 6402 19 00 Other 6403 12 00 Ski-boots, cross-country ski footwear and snowboard boots 6403 19 00 Other 6404 11 00 Sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like 6404 19 90 Other ex 9004 90 00 Other ex 9020 00 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters 9506 11 00 Skis 9506 12 00 Ski-fastenings (ski-bindings) 9506 19 00 Other 9506 21 00 Sailboards 9506 29 00 Other 9506 31 00 Clubs, complete 9506 32 00 Balls 9506 39 00 Other 9506 40 00 Articles and equipment for table tennis 9506 51 00 Lawn-tennis rackets, whether or not strung 9506 59 00 Other 9506 61 00 Lawn-tennis balls 9506 69 10 Cricket and polo balls 9506 69 90 Other 9506 70 Ice skates and roller skates, including skating boots with skates attached 9506 91 Articles and equipment for general physical exercise, gymnastics or athletics 9506 99 10 Cricket and polo equipment, other than balls 9506 99 90 Other 9507 00 00 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy birds (other than those of heading 9208 or 9705 ) and similar hunting or shooting requisites (22) Articles and equipment for billiard, automatic bowling, casino games and games operated by coins or banknotes 9504 20 00 Articles and accessories for billiards of all kinds 9504 30 00 Other games, operated by coins, banknotes, bank cards, tokens or by any other means of payment, other than automatic bowling alley equipment 9504 40 00 Playing cards 9504 50 00 Video game consoles and machines, other than those of subheading 9504 30 9504 90 80 Other (1) Approximate equivalent of USD 500 on 30 November 2016 (UNSCR 2321 (2016)). (2) Approximate equivalent of USD 100 on 30 November 2016 (UNSCR 2321 (2016)). (3) Approximate equivalent of USD 2 000 on 2 March 2016 (UNSCR 2270 (2016)) ANNEX IX List of gold, precious metals and diamonds referred to in Article 11 EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in paragraph 2 of Article 1 of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. HS Code Description 7102 Diamonds, whether or not worked, but not mounted or set 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7108 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form 7109 Base metals or silver, clad with gold, not further worked than semi-manufactured 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form 7111 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured ex ex 7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal ANNEX X The statues referred to in Article 13 EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in paragraph 2 of Article 1 of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. ex 4420 10 Statues and statuettes of wood  Statues and statuettes of stone ex 6802 91   Marble, travertine and alabaster ex 6802 92   Other calcareous stone ex 6802 93   Granite ex 6802 99   Other stone ex 6809 90 Statues and statuettes of plaster or of compositions based on plaster ex 6810 99 Statues and statuettes of cement, of concrete or of artificial stone, whether or not reinforced ex 6913 Ceramic statues and statuettes Articles of goldsmiths' or silversmiths' wares  Of precious metal whether or not plated or clad with precious metal ex 7114 11   Statuettes of silver, whether or not plated or clad with other precious metal ex 7114 19   Statuettes of other precious metal, whether or not plated or clad with precious metal ex 7114 20  Statues and statuettes of base metal clad with precious metal  Statues and statuettes of base metal ex 8306 21   Statues and statuettes plated with precious metal ex 8306 29   Other statues and statuettes ex 9505 Statues and statuettes for festive, carnival or other entertainment use ex 9602 Statuettes of worked vegetable or mineral carving material ex 9703 Original statuary, of any material ANNEX XI The helicopters and vessels referred to in Article 15 EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in paragraph 2 of Article 1 of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. Helicopters 8802 11 Of an unladen weight not exceeding 2 000 kg 8802 12 Of an unladen weight exceeding 2 000 kg Vessels 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods 8902 Fishing vessels; factory ships and other vessels for processing or preserving fishery products 8903 Yachts and other vessels for pleasure or sports; rowing boats and canoes 8904 Tugs and pusher crafts 8906 Other vessels, including warships and lifeboats other than rowing boats 8907 10 Inflatable rafts ANNEX XII List of services referred to in Article 18 NOTES 1. Central Products Classification (CPC) codes are set out in Statistical Office of the United Nations, Statistical Papers, Series M, No. 77, Provisional Central Product Classification, 1991. 2. Only the parts of the CPC codes described below are covered by the prohibition. Part A: Services incidental to mining and manufacturing in the chemical, mining and refining industry: Description of services Stemming from CPC Code Tunnelling, overburden removal and other development and preparation work of mineral properties and sites, except for mining oil and gas. CPC 5115 Geological, geophysical, geochemical and other scientific consulting services as they relate to the location of mineral deposits, oil and gas and groundwater by studying the properties of the earth and rock formations and structures. Included here are the services of analysing the results of subsurface surveys, the study of earth sample and core, and assistance and advice in developing and extracting mineral resources. CPC 86751 Gathering services of information on subsurface earth formations by different methods, including seismographic, gravimetric, magnetometric and other subsurface surveying methods. CPC 86752 Gathering services of information on the shape, position and/or boundaries of a portion of the Earth's surface by different methods, including transit, photogrammetric and hydrographic surveying, for the purpose of preparing maps. CPC 86753 Oil and gas field service activities provided on a fee or contract basis as follows: directional drilling and redrilling; spudding in; derrick building, repairing and dismantling; cementing oil and gas well casings; pumping wells and plugging and abandoning wells. CPC 8830 Manufacture of coke  operation of coke ovens chiefly for the production of coke or semi-coke from hardcoal and lignite, of retort carbon and residual products such as coal tar or pitch; Agglomeration of coke; Manufacture of refined petroleum products  production of liquid or gaseous fuels (e.g. ethane, butane or propane), illuminating oils, lubricating oils or greases or other products from crude petroleum or bituminous minerals or their fractionation products; Manufacture or extraction of such products as petroleum jelly, paraffin wax, other petroleum waxes and such residual products as petroleum coke and petroleum bitumen; Manufacture of nuclear fuel  extraction of uranium metal from pitchblende or other uranium bearing ores; Manufacture of alloys, dispersions or mixtures of natural uranium or its compounds; Manufacture of enriched uranium and its compounds, plutonium and its compounds, or alloys, dispersions or mixtures of these compounds; Manufacture of uranium depleted in U 235 and its compounds, thorium and its compounds, or alloys, dispersions or mixtures of these compounds; Manufacture of other radio-active elements, isotopes or compounds; and Manufacture of non-irradiated fuel elements for use in nuclear reactors. CPC 8845 Manufacture of basic chemicals, except fertilizers and nitrogen compounds; Manufacture of fertilizers and nitrogen compounds; Manufacture of plastics in primary forms and of synthetic rubber; Manufacture of pesticides and other agro-chemical products; Manufacture of paints, varnishes and similar coatings, printing ink and mastics; Manufacture of botanical products; Manufacture of soap and detergents, cleaning and polishing preparations, perfumes and toilet preparations and Manufacture of man-made fibres. CPC 8846 Manufacture of basic metals on a fee or contract basis, in the chemical, mining and refining industry. CPC 8851 Manufacture of fabricated metal products, except machinery and equipment, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8852 Manufacture of machinery and equipment on a fee or contract basis, in the chemical, mining and refining industry. CPC 8853 Manufacture of office, accounting and computing machinery, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8854 Manufacture of electrical machinery and apparatus on a fee or contract basis in the chemical, mining and refining industry. CPC 8855 Manufacture of motor vehicles, trailers and semi-trailers, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8858 Manufacture of other transport equipment, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8859 Repair services of fabricated metal products, except machinery and equipment, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8861 Repair services of machinery and equipment on a fee or contract basis, in the chemical, mining and refining industry. CPC 8862 Repair services of office, accounting and computing machinery, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8863 Repair services of electrical machinery and apparatus on a fee or contract basis, in the chemical, mining and refining industry. CPC 8864 Repair services of motor vehicles, trailers and semi-trailers, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8867 Repair services of other transport equipment, on a fee or contract basis, in the chemical, mining and refining industry. CPC 8868 Part B: Computer and related services (CPC: 84) Description of services Stemming from CPC Code Consultancy services related to the installation of computer hardware; Software implementation services; Data processing services; Data base services; Maintenance and repair services of office machinery and equipment including computers; Data preparation services; Training services for staff of clients. CPC 84 ANNEX XIII List of persons, entities and bodies referred to in Article 34(1) and 34(3) (a) Natural persons Name Alias Identifying information Date of UN designation Statement of reasons 1. Yun Ho-jin Yun Ho-chin DOB: 13.10.1944 16.7.2009 Director of Namchongang Trading Corporation; oversees the import of items needed for the uranium enrichment programme. 2. Ri Je-Son Ri Che Son DOB: 1938 16.7.2009 Minister of Atomic Energy Industry since April 2014. Former Director of the General Bureau of Atomic Energy (GBAE), chief agency directing DPRK's nuclear programme; facilitated several nuclear endeavours including GBAE's management of Yongbyon Nuclear Research Centre and Namchongang Trading Corporation. 3. Hwang Sok-hwa 16.7.2009 Director in the General Bureau of Atomic Energy (GBAE); involved in DPRK's nuclear programme; as Chief of the Scientific Guidance Bureau in the GBAE, served on the Science Committee inside the Joint Institute for Nuclear Research. 4. Ri Hong-sop DOB: 1940 16.7.2009 Former director, Yongbyon Nuclear Research Centre, oversaw three core facilities that assist in the production of weapons-grade plutonium: the Fuel Fabrication Facility, the Nuclear Reactor, and the Reprocessing Plant 5. Han Yu-ro 16.7.2009 Director of Korea Ryongaksan General Trading Corporation; involved in DPRK's ballistic missile programme. 6. Paek Chang-Ho Pak Chang-Ho; Paek Ch'ang-Ho DOB: 18.6.1964 POB: Kaesong, DPRK Passport: 381420754 Passport date of issue: 7.12.2011 Passport date of expiration: 7.12.2016 22.1.2013 Senior official and head of the satellite control centre of Korean Committee for Space Technology. 7. Chang Myong- Chin Jang Myong-Jin DOB: 19.2.1968 DOB: 1965 or 1966 22.1.2013 General Manager of the Sohae Satellite Launching Station and head of launch centre at which the 13 April and 12 December 2012 launches took place. 8. Ra Ky'ong-Su Ra Kyung-Su Chang, Myong Ho DOB: 4.6.1954 Passport: 645120196 22.1.2013 Ra Ky'ong-Su is a Tanchon Commercial Bank (TCB) official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Sanctions Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 9. Kim Kwang-il DOB: 1.9.1969 Passport: PS381420397 22.1.2013 Kim Kwang-il is a Tanchon Commercial Bank (TCB) official. In this capacity, he has facilitated transactions for TCB and the Korea Mining Development Trading Corporation (KOMID). Tanchon was designated by the Sanctions Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 10. Yo'n Cho'ng Nam 7.3.2013 Chief Representative for the Korea Mining Development Trading Corporation (KOMID). The KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons 11. Ko Ch'o'l-Chae 7.3.2013 Deputy Chief Representative for the Korea Mining Development Trading Corporation (KOMID). The KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 12. Mun Cho'ng- Ch'o'l 7.3.2013 Mun Cho'ng-Ch'o'l is a TCB official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Sanctions Committee in April 2009 and is the main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 13. Choe Chun-Sik Choe Chun Sik; Ch'oe Ch'un Sik DOB: 12.10.1954 Nationality: DPRK 2.3.2016 Choe Chun-sik was the director of the Second Academy of Natural Sciences (SANS) and was the head of the DPRK's long-range missile programme. 14. Choe Song Il Nationality: DPRK Passport: 472320665 Date of expiration: 26.9.2017 Passport: 563120356 2.3.2016 Tanchon Commercial Bank Representative. Served as the Tanchon Commercial Bank Representative in Vietnam. 15. Hyon Kwang II Hyon Gwang Il DOB: 27.5.1961 Nationality: DPRK 2.3.2016 Hyon Kwang II is the Department Director for Scientific Development at the National Aerospace Development Administration. 16. Jang Bom Su Jang Pom Su, Jang Hyon U DOB: 15.4.1957, 22.2.1958 Nationality: DPRK Passport: 836110034 (diplomatic) Passport date of expiration: 1.1.2020 2.3.2016 Tanchon Commercial Bank Representative in Syria. 17. Jang Yong Son DOB: 20.2.1957 Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative. Served as the KOMID representative in Iran. 18. Jon Myong Guk Cho 'n Myo 'ng-kuk; Jon Yong Sang DOB: 18.10.1976, 25.8.1976 Nationality: DPRK Passport: 4721202031 Passport date of expiration: 21.2.2017 Passport: 836110035 (diplomatic) Passport date of expiration: 1.1.2020 2.3.2016 Tanchon Commercial Bank Representative in Syria. 19. Kang Mun Kil Jiang Wen-ji Nationality: DPRK Passport: PS472330208 Passport date of expiration: 4.7.2017 2.3.2016 Kang Mun Kil has conducted nuclear procurement activities as a representative of Namchongang, also known as Namhung. 20. Kang Ryong DOB: 21.8.1969 Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative in Syria. 21. Kim Jung Jong Kim Chung Chong DOB: 7.11.1966 Nationality: DPRK Passport: 199421147 Passport date of expiration: 29.12.2014 Passport: 381110042 Passport date of expiration: 25.1.2016 Passport: 563210184 Passport date of expiration: 18.6.2018 2.3.2016 Tanchon Commercial Bank Representative. Served as the Tanchon Commercial Bank Representative in Vietnam. 22. Kim Kyu DOB: 30.7.1968 Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) External Affairs Officer. 23. Kim Tong My'ong Kim Chin-So'k; Kim Tong-Myong; Kim Jin-Sok; Kim, Hyok-Chol DOB: 1964 Nationality: DPRK 2.3.2016 Kim Tong My'ong is the President of Tanchon Commercial Bank and has held various positions within Tanchon Commercial bank since at least 2002. He has also played a role in managing Amroggang's affairs. 24. Kim Yong Chol DOB. 18.2.1962 Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative. Served as the Korea Mining Development Trading Corporation (KOMID) Representative in Iran. 25. Ko Tae Hun Kim Myong Gi D.O.B. 25.5.1972 Nationality: DPRK Passport: 563120630 Passport date of expiration: 20.3.2018 2.3.2016 Tanchon Commercial Bank Representative. 26. Ri Man Gon DOB: 29.10.1945 Nationality: DPRK Passport: P0381230469 Passport date of expiration: 6.4.2016 2.3.2016 Ri Man Gon is the Minister of the Munitions Industry Department. 27. Ryu Jin DOB: 7.8.1965 Nationality: DPRK Passport: 563410081 2.3.2016 KOMID Representative in Syria. 28. Yu Chol U Nationality: DPRK 2.3.2016 Yu Chol U is the Director of the National Aerospace Development Administration. 29. Pak Chun Il DOB: 28.7.1954 Nationality: DPRK Passport: 563410091 30.11.2016 Pak Chun Il has served as the DPRK Ambassador to Egypt; provides support to KOMID, a designated entity (under the name: Korea Kumryung Trading Corporation). 30. Kim Song Chol Kim Hak Song DOB 26.3.1968 DOB 15.10.1970 Nationality: DPRK Passport: 381420565 Passport: 654120219 30.11.2016 Kim Song Chol is a KOMID official who has conducted business in Sudan in the interest of KOMID, a designated entity. 31. Son Jong Hyok Son Min DOB 20.5.1980 Nationality: DPRK 30.11.2016 Son Jong Hyok is a KOMID official who has conducted business in Sudan in the interest of KOMID, a designated entity. 32. Kim Se Gon DOB 13.11.1969 Nationality: DPRK Passport PD472310104 30.11.2016 Kim Se Gon works on behalf of the Ministry of Atomic Energy Industry, a designated entity. 33. Ri Won Ho DOB 17.7.1964 Nationality: DPRK Passport 381310014 30.11.2016 Ri Won Ho is a DPRK Ministry of State Security Official stationed in Syria supporting KOMID, a designated entity. 34. Jo Yong Chol Cho Yong Chol DOB: 30.9.1973 Nationality: DPRK. 30.11.2016 Jo Yong Chol is a DPRK Ministry of State Security Official stationed in Syria supporting KOMID, a designated entity. 35. Kim Chol Sam DOB: 11.3.1971 Nationality: DPRK 30.11.2016 Kim Chol Sam is a Representative for Daedong Credit Bank (DCB), a designated entity, who has been involved in managing transactions on behalf of DCB Finance Limited. As an overseas-based representative of DCB, it is suspected that he has facilitated transactions worth hundreds of thousands of dollars and he is likely to have managed millions of dollars in DPRK related accounts with potential links to nuclear/missile programmes. 36. Kim Sok Chol DOB: 8.5.1955 Nationality: DPRK Passport: 472310082 30.11.2016 Kim Sok Chol has served as the DPRK Ambassador to Myanmar. He operates as a KOMID (a designated entity) facilitator. He has been paid by KOMID for his assistance and has arranged meetings on behalf of KOMID, including a meeting between KOMID and Myanmar's defence related persons to discuss financial matters. 37. Chang Chang Ha Jang Chang Ha DOB: 10.1.1964 Nationality: DPRK 30.11.2016 Chang Chang Ha is the President of the Second Academy of Natural Sciences (SANS), a designated entity. 38. Cho Chun Ryong Jo Chun Ryong DOB: 4.4.1960 Nationality: DPRK. 30.11.2016 Cho Chun Ryong is the Chairman of the Second Economic Committee (SEC), a designated entity. 39. Son Mun San DOB: 23.1.1951 Nationality: DPRK 30.11.2016 Son Mun San is the Director-General of the External Affairs Bureau of the General Bureau of Atomic Energy (GBAE), a designated ent 40. Cho Il U Cho Il Woo DOB: 10.05.1945 POB: Musan, North Hamgyo'ng Province, DPRK Nationality: DPRK Passport: 736410010 2.6.2017 Director of the Fifth Bureau of the Reconnaissance General Bureau. Cho is believed to be in charge of overseas espionage operations and foreign intelligence collection for DPRK. 41. Cho Yon Chun Jo Yon Jun DOB: 28.09.1937 Nationality: DPRK 2.6.2017 Vice Director of the Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and the DPRK's military. 42. Choe Hwi DOB: 1954 or 1955. Gender: male. Nationality: DPRK. Address: DPRK 2.6.2017 First Vice Director of the Workers' Party of Korea Propaganda and Agitation Department, which controls all DPRK media and is used by the government to control the public. 43. Jo Yong-Won Cho Yongwon DOB: 24.10.1957 Gender: male Nationality: DPRK Address: DPRK 2.6.2017 Vice Director of the Workers' Party of Korea's Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and DPRK's military. 44. Kim Chol Nam DOB: 19.2.1970 Nationality: DPRK Passport: 563120238 Address: DPRK 2.6.2017 President of Korea Kumsan Trading Corporation, a company that procures supplies for General Bureau of Atomic Energy and serves as a cash route to DPRK. 45. Kim Kyong Ok DOB: 1937 or 1938 Nationality: DPRK Address: Pyongyang, DPRK 2.6.2017 Vice Director of the Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and DPRK's military. 46. Kim Tong-Ho DOB: 18.8.1969 Gender: male Nationality: DPRK Passport: 745310111 Address: Vietnam. 2.6.2017 Vietnam Representative for Tanchon Commercial Bank, which is the main DPRK financial entity for weapons and missile-related sales. 47. Min Byong Chol Min Pyo'ng-ch'o'l; Min Byong-chol; Min Byong Chun DOB: 10.8.1948 Gender: male Nationality: DPRK Address: DPRK 2.6.2017 Member of the Workers' Party of Korea's Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and DPRK's military. 48. Paek Se Bong DOB: 21.3. 1938 Nationality: DPRK 2.6.2017 Paek Se Bong is a former Chairman of the Second Economic Committee, a former member of the National Defense Commission, and a former Vice Director of Munitions Industry Department (MID). 49. Pak Han Se Kang Myong Chol Nationality: DPRK Passport 290410121 Address: DPRK 2.6.2017 Vice Chairman of the Second Economic Committee, which oversees the production of DPRK's ballistic missiles and directs the activities of Korea Mining Development Corporation, DPRK's premier arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 50. Pak To Chun Pak Do Chun DOB: 9.3.1944 Nationality: DPRK 2.6.2017 Pak To Chun is a former Secretary of Munitions Industry Department (MID) and currently advises on affairs relating to nuclear and missile programmes. He is a former State Affairs Commission member and is a member Workers' Party of Korea Political Bureau. 51. Ri Jae Il Ri Chae-Il DOB: 1934 Nationality: DPRK 2.6.2017 Vice Director of the Workers' Party of Korea Propaganda and Agitation Department, which controls all DPRK's media and is used by the government to control the public. 52. Ri Su Yong DOB: 25.6.1968 Gender: male Nationality: DPRK Passport 654310175 Address: Cuba 2.6.2017 Official for Korea Ryonbong General Corporation, specializes in acquisition for DPRK's defence industries and support to Pyongyang's military-related sales. Its procurements also probably support DPRK's chemical weapons programme. 53. Ri Yong Mu DOB: 25.1.1925 Nationality: DPRK 2.6.2017 Ri Yong Mu is a Vice Chairman of the State Affairs Commission, which directs and guides all DPRK's military, defence, and security-related affairs, including acquisition and procurement. 54. Choe Chun Yong Ch'oe Ch'un-yong Gender: male Nationality: DPRK Passport: 65441078 5.8.2017 Representative for Ilsim International Bank, which is affiliated with the DPRK military and has a close relationship with the Korea Kwangson Banking Corporation. Ilsim International Bank has attempted to evade United Nations sanctions. 55. Han Jang Su Chang-Su Han DOB: 8.11.1969 Gender: male POB: Pyongyang Nationality: DPRK Passport: 745420176 Passport date of expiration: 19.10.2020 5.8.2017 Chief Representative of the Foreign Trade Bank. 56. Jang Song Chol DOB: 12.3.1967 Nationality: DPRK 5.8.2017 Korea Mining Development Corporation (KOMID) representative overseas. 57. Jang Sung Nam DOB: 14.7.1970 Gender: male Nationality: DPRK Passport: 563120368, issued on 22.3.2013 Passport date of expiration: 22.3.2018 Address: DPRK 5.8.2017 Chief of an overseas Tangun Trading Corporation branch, which is primarily responsible for the procurement of commodities and technologies to support the DPRK's defence research and development programmes. 58. Jo Chol Song Cho Ch'o'l-so'ng DOB: 25.9.1984 Gender: male Nationality: DPRK Passport: 654320502 Passport date of expiration: 16.9.2019 5.8.2017 Deputy Representative for the Korea Kwangson Banking Corporation, which provides financial services in support to Tanchon Commercial Bank and Korea Kyoksin Trading, a subordinate entity of Korea Ryonbong General Corporation. 59. Kang Chol Su DOB: 13.2.1969 Nationality: DPRK Passport: 472234895 5.8.2017 Official for Korea Ryonbong General Corporation, which specializes in acquisition for the DPRK's defence industries and support for the DPRK's military-related overseas sales. Its procurements also likely support the DPRK's chemical weapons programme. 60. Kim Mun Chol Kim Mun-ch'o'l DOB: 25.3.1957 Nationality: DPRK 5.8.2017 Representative for Korea United Development Bank. 61. Kim Nam Ung Nationality: DPRK Passport: 654110043 5.8.2017 Representative for Ilsim International Bank, which is affiliated with the DPRK military and has a close relationship with the Korea Kwangson Banking Corporation. Ilsim International Bank has attempted to evade United Nations sanctions. 62. Pak Il Kyu Pak Il-Gyu Gender: male Nationality: DPRK Passport: 563120235 5.8.2017 Official for Korea Ryonbong General Corporation, which specializes in acquisition for DPRK's defence industries and support to Pyongyang's military-related sales. Its procurements also likely support the DPRK's chemical weapons programme. (b) Legal persons, entities and bodies Name Alias Location Date of UN designation Other information 1. Korea Mining Development Trading Corporation CHANGGWANG SINYONG CORPORATION; EXTERNAL TECHNOLOGY GENERAL CORPORATION; DPRKN MINING DEVELOPMENT TRADING COOPERATION; KOMID Central District, Pyongyang, DPRK 24.4.2009 Primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 2. Korea Ryonbong General Corporation KOREA YONBONG GENERAL CORPORATION; LYON-GAKSAN GENERAL TRADING CORPORATION Pot'onggang District, Pyongyang, DPRK; Rakwon-dong, Pothonggang District, Pyongyang, DPRK 24.4.2009 Defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 3. Tanchon Commercial Bank CHANGGWANG CREDIT BANK; KOREA CHANGGWANG CREDIT BANK Saemul 1- Dong Pyongchon District, Pyongyang, DPRK 24.4.2009 Main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 4. Namchongang Trading Corporation NCG; NAMCHONGANG TRADING;NAM CHON GANG CORPORATION; NOMCHONGANG TRADING CO.; NAM CHONG GAN TRADING CORPORATION; Namhung Trading Corporation; Korea Daeryonggang Trading Corporation; Korea Tearyonggang Trading Corporation Pyongyang, DPRK Sengujadong 11-2/(or Kwangbok-dong), Mangyongdae District, Pyongyang, DPRK Telephone numbers: +850-2-18111, 18222 (ext. 8573). Facsimile number: +850-2-381-4687 16.7.2009 Namchongang is a DPRK trading company subordinate to the General Bureau of Atomic Energy (GBAE). Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a DPRK nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as DPRK's representative for the International Atomic Energy Agency (IAEA) inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given the DPRK's past proliferation activities. 5. Hong Kong Electronics HONG KONG ELECTRONICS KISH CO Sanaee St., Kish Island, Iran. 16.7.2009 Owned or controlled by, or acts or purports to act for or on behalf of Tanchon Commercial Bank and KOMID. Hong Kong Electronics has transferred millions of dollars of proliferation-related funds on behalf of Tanchon Commercial Bank and KOMID (both designated by the Sanctions Committee in April 2009) since 2007. Hong Kong Electronics has facilitated the movement of money from Iran to the DPRK on behalf of KOMID. 6. Korea Hyoksin Trading Corporation KOREA HYOKSIN EXPORT AND IMPORT CORPORATION Rakwon-dong, Pothonggang District, Pyongyang, DPRK. 16.7.2009 A DPRK company based in Pyongyang that is subordinate to Korea Ryonbong General Corporation (designated by the Sanctions Committee in April 2009) and is involved in the development of weapons of mass destruction. 7. General Bureau of Atomic Energy (GBAE) General Department of Atomic Energy (GDAE) Haeudong, Pyongchen District, Pyongyang, DPRK. 16.7.2009 The GBAE is responsible for the DPRK's nuclear programme, which includes the Yongbyon Nuclear Research Centre and its 5 MWe (25 MWt) plutonium production research reactor, as well as its fuel fabrication and reprocessing facilities. The GBAE has held nuclear-related meetings and discussions with the International Atomic Energy Agency. GBAE is the primary DPRK Government agency that oversees nuclear programmes, including the operation of the Yongbyon Nuclear Research Centre. 8. Korean Tangun Trading Corporation Pyongyang, DPRK. 16.7.2009 Korea Tangun Trading Corporation is subordinate to DPRK's Second Academy of Natural Sciences and is primarily responsible for the procurement of commodities and technologies to support DPRK's defence research and development programmes, including, but not limited to, weapons of mass destruction and delivery system programmes and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. 9. Korean Committee for Space Technology DPRK Committee for Space Technology; Department of Space Technology of the DPRK; Committee for Space Technology; KCST Pyongyang, DPRK 22.1.2013 The Korean Committee for Space Technology (KCST) orchestrated the DPRK's launches on 13 April 2012 and 12 December 2012 via the satellite control centre and Sohae launch area. 10. Bank of East Land Dongbang Bank; Tongbang U'Nhaeng; Tongbang Bank P.O.32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, DPRK. 22.1.2013 DPRK financial institution Bank of East Land facilitates weapons-related transactions for, and other support to, arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and Iranian financial institutions, including Bank Melli and Bank Sepah. The Security Council designated Bank Sepah in Resolution 1747 (2007) for providing support to Iran's ballistic missile programme. Green Pine was designated by the Sanctions Committee in April 2012. 11. Korea Kumryong Trading Corporation 22.1.2013 Used as an alias by the Korea Mining Development Trading Corporation (KOMID) to carry out procurement activities. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 12. Tosong Technology Trading Corporation Pyongyang, DPRK 22.1.2013 The Korea Mining Development Corporation (KOMID) is the parent company of Tosong Technology Trading Corporation. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 13. Korea Ryonha Machinery Joint Venture Corporation Chosun Yunha Machinery Joint Operation Company; Korea Ryenha Machinery J/V Corporation; Ryonha Machinery Joint Venture Corporation; Ryonha Machinery Corporation; Ryonha Machinery; Ryonha Machine Tool; Ryonha Machine Tool Corporation; Ryonha Machinery Corp; Ryonhwa Machinery Joint Venture Corporation; Ryonhwa Machinery JV; Huichon Ryonha Machinery General Plant; Unsan; Unsan Solid Tools; and Millim Technology Company Tongan-dong, Central District, Pyongyang, DPRK; Mangungdae-gu, Pyongyang, DPRK; Mangyongdae District, Pyongyang, DPRK. Email addresses: ryonha@silibank.com; sjc117@hotmail.com; and millim@silibank.com Telephone numbers: 8502-18111; 8502-18111-8642; and 850 2 18111-3818642 Facsimile number: 8502-381-4410 22.1.2013 Korea Ryonbong General Corporation is the parent company of Korea Ryonha Machinery Joint Venture Corporation. Korea Ryonbong General Corporation was designated by the Sanctions Committee in April 2009 and is a defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 14. Leader (Hong Kong) International Leader International Trading Limited; Leader (Hong Kong) International Trading Limited LM-873, RM B, 14/F, Wah Hen Commercial Centre, 383 Hennessy Road, Wanchai, Hong Kong, China. 22.1.2013 Leader International (Hong Kong company registration number 1177053), facilitates shipments on behalf of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 15. Green Pine Associated Corporation Cho'ngsong United Trading Company; Chongsong Yonhap; Ch'o'ngsong Yo'nhap; Chosun Chawo'n Kaebal T'uja Hoesa; Jindallae; Ku'm- haeryong Company LTD; Natural Resources Development and Investment Corporation; Saeingp'il Company; National Resources Development and Investment Corporation; Saeng Pil Trading Corporation c/o Reconnaissance General Bureau Headquarters, HyongjesanGuyok, Pyongyang, DPRK Nungrado, Pyongyang, DPRK Rakrang No. 1 Rakrang District Pyongyang Korea, Chilgol-1 dong, Mangyongdae District, Pyongyang, DPRK Telephone number: +850-2-18111(ext. 8327). Facsimile number: +850-2-3814685 and +850-2-3813372 Email addresses: pac@silibank.com and kndic@co.chesin.com. 2.5.2012 Green Pine Associated Corporation (Green Pine) has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related materiel from DPRK. Green Pine specialises in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. 16. Amroggang Development Banking Corporation Amroggang Development Bank; Amnokkang Development Bank Tongan-dong, Pyongyang, DPRK 2.5.2012 Amroggang, which was established in 2006, is a Tanchon Commercial Bank-related company managed by Tanchon officials. Tanchon plays a role in financing KOMID's sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Iran's Shahid Hemmat Industrial Group (SHIG). Tanchon Commercial Bank was designated by the Sanctions Committee in April 2009 and is the main DPRK financial entity for sales of conventional arms, ballistic missiles and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security Council designated SHIG in Resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. 17. Korea Heungjin Trading Company Hunjin Trading Co.; Korea Henjin Trading Co.; Korea Hengjin Trading Company Pyongyang, DPRK. 2.5.2012 The Korea Heungjin Trading Company is used by KOMID for trading purposes. It is suspected it has been involved in supplying missile-related goods to Iran's Shahid Hemmat Industrial Group (SHIG). Heungjin has been associated with KOMID, and, more specifically, KOMID's procurement office. Heungjin has been used to procure an advanced digital controller with applications in missile design. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security-Council designated SHIG in Resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. 18. Second Academy of Natural Sciences 2nd Academy of Natural Sciences; Che 2 Chayon Kwahakwon; Academy of Natural Sciences; Chayon Kwahak-Won; National Defense Academy; Kukpang Kwahak-Won; Second Academy of Natural Sciences Research Institute; Sansri Pyongyang, DPRK 7.3.2013 The Second Academy of Natural Sciences is a national-level organisation responsible for research and development of the DPRK's advanced weapons systems, including missiles and probably nuclear weapons. The Second Academy of Natural Sciences uses a number of subordinate organisations to obtain technology, equipment, and information from overseas, including Tangun Trading Corporation, for use in the DPRK's missile and probably nuclear weapons programmes. Tangun Trading Corporation was designated by the Sanctions Committee in July 2009 and is primarily responsible for the procurement of commodities and technologies to support DPRK's defence research and development programmes, including, but not limited to, weapons of mass destruction and delivery system programmes and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. 19. Korea Complex Equipment Import Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK. 7.3.2013 Korea Ryonbong General Corporation is the parent company of Korea Complex Equipment Import Corporation. Korea Ryonbong General Corporation was designated by the Sanctions Committee in April 2009 and is a defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 20. Ocean Maritime Management Company, Limited (OMM) OMM Donghung Dong, Central District, PO BOX 120, Pyongyang, DPRK; Dongheung-dong Changgwang Street, Chung-Ku, PO Box 125, Pyongyang, DPRK 28.7.2014 Ocean Maritime Management Company, Limited (IMO Number: 1790183) is the operator of the vessel Chong Chon Gang. It played a key role in arranging the shipment of concealed cargo of arms and related material from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions. Ocean Maritime Management Company, Limited is the operator/manager of the following vessels with IMO Number: (a) Chol Ryong 8606173 Ryong Gun Bong 2.3.2016 (b) Chong Bong 8909575 Greenlight, Blue Nouvelle 2.3.2016 (c) Chong Rim 2 8916293 2.3.2016 (d) Hoe Ryong 9041552 2.3.2016 (e) Hu Chang 8330815 O Un Chong Nyon 2.3.2016 (f) Hui Chon 8405270 Hwang Gum San 2 2.3.2016 (g) Ji Hye San 8018900 Hyok Sin 2 2.3.2016 (h) Kang Gye 8829593 Pi Ryu Gang 2.3.2016 (i) Mi Rim 8713471 2.3.2016 (j) Mi Rim 2 9361407 2.3.2016 (k) O Rang 8829555 Po Thong Gang 2.3.2016 (l) Ra Nam 2 8625545 2.3.2016 (m) Ra Nam 3 9314650 2.3.2016 (n) Ryo Myong 8987333 2.3.2016 (o) Ryong Rim 8018912 Jon Jin 2 2.3.2016 (p) Se Pho 8819017 Rak Won 2 2.3.2016 (q) Songjin 8133530 Jang Ja San Chong Nyon Ho 2.3.2016 (r) South Hill 2 8412467 2.3.2016 (s) Tan Chon 7640378 Ryon Gang 2 2.3.2016 (t) Thae Pyong San 9009085 Petrel 1 2.3.2016 (u) Tong Hung San 7937317 Chong Chon Gang 2.3.2016 (v) Tong Hung 8661575 2.3.2016 21. Academy of National Defense Science Pyongyang, DPRK 2.3.2016 The Academy of National Defense Science is involved in the DPRK's efforts to advance the development of its ballistic missile and nuclear weapons programmes. 22. Chong-chongang Shipping Company Chong Chon Gang Shipping Co. Ltd. Address: 817 Haeun, Donghung-dong, Central District, Pyongyang, DPRK; Alternate Address: 817, Haeum, Tonghun-dong, Chung-gu, Pyongyang, DPRK; IMO Number: 5342883 2.3.2016 The Chongchongang Shipping Company, through its vessel, the Chong Chon Gang, attempted to directly import the illicit shipment of conventional weapons and arms to the DPRK in July 2013. 23. Daedong Credit Bank (DCB) DCB; Taedong Credit Bank Address: Suite 401, Potonggang Hotel, Ansan-Dong, Pyongchon District, Pyongyang, DPRK; Alternate Address: Ansan-dong, Botonggang Hotel, Pongchon, Pyongyang, DPRK; SWIFT: DCBK KKPY 2.3.2016 Daedong Credit Bank has provided financial services to the Korea Mining Development Trading Corporation (KOMID) and Tanchon Commercial Bank. Since at least 2007, DCB has facilitated hundreds of financial transactions worth millions of dollars on behalf of KOMID and Tanchon Commercial Bank. In some cases, DCB has knowingly facilitated transactions by using deceptive financial practices. 24. Hesong Trading Company Pyongyang, DPRK 2.3.2016 The Korea Mining Development Corporation (KOMID) is the parent company of Hesong Trading Corporation. 25. Korea Kwangson Banking Corporation (KKBC) KKBC Jungson-dong, Sungri Street, Central District, Pyongyang, DPRK 2.3.2016 KKBC provides financial services in support to Tanchon Commercial Bank and Korea Hyoksin Trading Corporation, a subordinate of the Korea Ryonbong General Corporation. Tanchon Commercial Bank has used KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Corporation related funds. 26. Korea Kwangsong Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 2.3.2016 The Korea Ryongbong General Corporation is the parent company of Korea Kwangsong Trading Corporation. 27. Ministry of Atomic Energy Industry MAEI Haeun-2-dong, Pyongchon District, Pyongyang, DPRK 2.3.2016 The Ministry of Atomic Energy Industry was created in 2013 for the purpose of modernising the DPRK's atomic energy industry to increase the production of nuclear materials, improve their quality, and further develop an independent DPRK nuclear industry. As such, the MAEI is known to be a critical player in the DPRK's development of nuclear weapons and is in charge of day-to-day operation of the country's nuclear weapons programme, and under it are other nuclear-related organisations. Under this ministry are a number of nuclear-related organisations and research centres, as well as two committees: an Isotope Application Committee and a Nuclear Energy Committee. The MAEI also directs a nuclear research centre at Yongbyun, the site of the DPRK's known plutonium facilities. Furthermore, in the 2015 Panel of Experts (POE) report, the POE stated that Ri Je-son, a former director of the GBAE who was designated by the Committee established pursuant to resolution 1718 (2006) in 2009 for engagement in or support for nuclear related programmes, was appointed as head of the MAEI on April 9, 2014. 28. Munitions Industry Department Military Supplies Industry Department Pyongyang, DPRK 2.3.2016 The Munitions Industry Department is involved in key aspects of the DPRK's missile programme. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2.The MID oversees the DPRK's weapons production and R&D programmes, including the DPRK's ballistic missile programme. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. 29. National Aerospace Development Administration NADA DPRK 2.3.2016 NADA is involved in the DPRK's development of space science and technology, including satellite launches and carrier rockets. 30. Office 39 Office #39; Office No. 39; Bureau 39; Central Committee Bureau 39; Third Floor; Division 39 DPRK 2.3.2016 DPRK government entity. 31. Reconnaissance General Bureau Chongch'al Ch'ongguk; KPA Unit 586; RGB Hyongjesan- Guyok, Pyongyang, DPRK; Alternate Address: Nungrado, Pyongyang, DPRK 2.3.2016 The Reconnaissance General Bureau is the DPRK's premiere intelligence organisation, created in early 2009 by the merger of existing intelligence organisations from the Korean Workers' Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean People's Army. The Reconnaissance General Bureau trades in conventional arms and controls the DPRK conventional arms firm Green Pine Associated Corporation. 32. Second Economic Committee Kangdong, DPRK 2.3.2016 The Second Economic Committee is involved in key aspects of the DPRK's missile programme. The Second Economic Committee is responsible for overseeing the production of the DPRK's ballistic missiles, and directs the activities of KOMID. 33. Korea United Development Bank Pyongyang, DPRK 30.11.2016 SWIFT/BIC: KUDBKPPY; Korea United Development Bank Operates in the financial services industry of the DPRK economy. 34. Ilsim International Bank Pyongyang, DPRK 30.11.2016 SWIFT: ILSIKPPY; Ilsim International Bank is affiliated to the DPRKmilitary and has a close relationship with Korea Kwangson Banking Corporation (KKBC), a designated entity. Ilsim International Bank has attempted to evade United Nations sanctions. 35. Korea Daesong Bank Choson Taesong Unhaeng; Taesong Bank Segori-dong, Gyongheung St. Potonggang District, Pyongyang, DPRK 30.11.2016 SWIFT/BIC: KDBKKPPY; Daesong Bank is owned and controlled by Office 39 of the Workers Party of Korea, a designated entity. 36. Singwang Economics and Trading General Corporation DPRK 30.11.2016 Singwang Economics and Trading General Corporation is a DPRK firm for trading in coal. DPRK generates a significant share of the money for its nuclear and ballistic missile programmes by mining natural resources and selling those resources abroad. 37. Korea Foreign Technical Trade Center DPRK 30.11.2016 Korea Foreign Technical Trade Center is a DPRK firm trading in coal. DPRK generates a significant share of the funds needed to finance its nuclear and ballistic missile programmes by mining natural resources and selling those resources abroad. 38. Korea Pugang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 30.11.2016 Korea Pugang Trading Corporation is owned by the Korea Ryonbong General Corporation, DPRK's defence conglomerate specialising in acquisition for DPRK's defence industries and support to Pyongyang's military related sales. 39. Korea International Chemical Joint Venture Company Choson International Chemicals Joint Operation Company; Chosun International Chemicals Joint Operation Company; International Chemical Joint Venture Company Hamhung, South Hamgyong Province, DPRK; Man gyongdae-kuyok, Pyongyang, DPRK; Mangyungdae-gu, Pyongyang, DPRK 30.11.2016 Korea International Chemical Joint Venture Company is a subsidiary of Korea Ryonbong General Corporation  DPRK's defence conglomerate specialising in acquisition for DPRK's defence industries and support to Pyongyang's military related sales  and has engaged in proliferation-related transactions. 40. DCB Finance Limited Akara Building, 24 de Castro Street, Wickhams Cay I, Road Town, Tortola, British Virgin Islands; Dalian, China 30.11.2016 DCB Finance Limited is a front company for Daedong Credit Bank (DCB), a designated entity. 41. Korea Taesong Trading Company Pyongyang, DPRK 30.11.2016 Korea Taesong Trading Company has acted on behalf of KOMID in dealings with Syria. 42. Korea Daesong General Trading Corporation Daesong Trading; Daesong Trading Company; Korea Daesong Trading Company; Korea Daesong Trading Corporation Pulgan Gori Dong 1, Potonggang District, Pyongyang City, DPRK 30.11.2016. Korea Daesong General Trading Corporation is affiliated with Office 39 through minerals (gold) exports, metals, machinery, agricultural products, ginseng, jewellery, and light industry products. 43. Kangbong Trading Corporation DPRK 2.6.2017 The Kangbong Trading Corporation sold, supplied, transferred, or purchased, directly or indirectly, to or from DPRK, metal, graphite, coal, or software, where revenue or goods received may benefit the Government of DPRK o the Workers' Party of Korea. The Kangbong Trading Corporation's parent is the Ministry of People's Armed Forces. 44. Korea Kumsan Trading Corporation Pyongyang, DPRK 2.6.2017 Korea Kumsan Trading Corporation is owned or controlled by, or acting or purporting to act for or on behalf of, directly or indirectly, the General Bureau of Atomic Energy, which oversees DPRK's nuclear programme. 45. Koryo Bank Pyongyang, DPRK 2.6.2017 Koryo Bank operates in the financial services industry in DPRK's economy and is associated with Office 38 and Office 39 of the KWP. 46. Strategic Rocket Force of the Korean People's Army Strategic Rocket Force; Strategic Rocket Force Command of KPA; Strategic Force; Strategic Forces Pyongyang, DPRK 2.6.2017 The Strategic Rocket Force of the Korean People's Army is in charge of all DPRK ballistic missile programmes and is responsible for SCUD and NODONG launches. 47. Foreign Trade Bank (FTB) FTB Building, Jungsong-dong, Central District, Pyongyang, DPRK 5.8.2017 Foreign Trade Bank is a State-owned bank and acts as the DPRK's primary foreign exchange bank and has provided key financial support to the Korea Kwangson Banking Corporation. 48. Korean National Insurance Company (KNIC) Korea National Insurance Corporation; Korea Foreign Insurance Company Central District, Pyongyang, DPRK 5.8.2017 The Korean National Insurance Company is a DPRK financial and insurance company and is affiliated with Office 39. 49. Koryo Credit Development Bank Daesong Credit Development Bank; Koryo Global Credit Bank; Koryo Global Trust Bank Pyongyang, DPRK 5.8.2017 Koryo Credit Development Bank operates in the financial services industry in the DPRK's economy. 50. Mansudae Overseas Project Group of Companies Mansudae Art Studio Pyongyang, DPRK 5.8.2017 Mansudae Overseas Project Group of Companies engaged in, facilitated, or was responsible for the exportation of workers from the DPRK to other nations for construction-related activities including for statues and monuments to generate revenue for the Government of the DPRK or the Workers' Party of Korea. The Mansudae Overseas Project Group of Companies has been reported to conduct business in countries in Africa and Southeast Asia including Algeria, Angola, Botswana, Benin, Cambodia, Chad, the Democratic Republic of the Congo, Equatorial Guinea, Malaysia, Mozambique, Madagascar, Namibia, Syria, Togo and Zimbabwe. ANNEX XIV The vessels referred to in Article 34(2) and point (g) of Article 39(1) ANNEX XV List of persons, entities and bodies referred to in Article 34(1) and 34(3) (a) Natural persons designated in accordance with point (a) of Article 34(4) Name (and possible aliases) Identifying information Date of designation Reasons 1. CHON Chi Bu (CHON Chi-bu) 22.12.2009 Member of the General Bureau of Atomic Energy, former technical director of Yongbyon. Photographs connected him to nuclear reactor in Syria before it was bombed by Israel in 2007. 2. CHU Kyu-Chang (alias JU Kyu-Chang; JU Kyu Chang) DOB: 25.11.1928 POB: South Hamgyo'ng Province, DPRK 22.12.2009 Former member of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC). Former director of the department of munitions of the Central Committee of the Workers' Party of Korea. Reported with KIM Jong Un on a warship in 2013. Director of the Machine Building Industry Department of the Workers' Party of Korea. Elected Workers' Party of Korea Central Committee alternate member in May 2016 at 7th Congress of Workers' Party of Korea, where WPK adopted a decision to continue the DPRK's nuclear programme. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 3. HYON Chol-hae (alias HYON Chol Hae) DOB: 1934 POB: Manchuria, China 22.12.2009 Korean People's Army Marshal since April 2016. Deputy Director of the General Political Department of the Korean People's Army (military adviser to late Kim Jong-Il). Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 4. KIM Yong-chun (alias Young-chun; KIM Yong Chun) DOB: 4.3.1935 Passport: 554410660 22.12.2009 Korean People's Army Marshal. Former deputy Chairman of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC). Former Minister of the People's Armed Forces, special adviser to late Kim Jong-Il on nuclear strategy. Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 5. O Kuk-Ryol (alias O Kuk Ryol) DOB: 1931 POB: Jilin Province, China 22.12.2009 Former deputy Chairman of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), supervising the acquisition abroad of advanced technology for nuclear and ballistic programmes. Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 6. PAK Jae-gyong (alias Chae-Kyong; PAK Jae Gyong) DOB: 1933 Passport: 554410661 22.12.2009 Deputy Director of the General Political Department of the People's Armed Forces and Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to late Kim Jong-II). Present at KIM Jong Un's inspection of Strategic Rocket Force Command. 7. RYOM Yong 22.12.2009 Director of the General Bureau of Atomic Energy (entity designated by the United Nations), in charge of international relations. 8. SO Sang-kuk (alias SO Sang Kuk) DOB: between 1932 and 1938 22.12.2009 Head of the Department of Nuclear Physics, Kim Il Sung University. 9. Lieutenant General KIM Yong Chol (alias: KIM Yong-Chol; KIM Young-Chol; KIM Young-Cheol; KIM Young-Chul) DOB: 1946 POB: Pyongan-Pukto, DPRK 19.12.2011 Elected member of Workers' Party of Korea Central Military Commission and Workers' Party of Korea Central Committee, Vice Chairman for Inter-Korean Relations. Former commander of Reconnaissance General Bureau (RGB). Promoted to United Front Department director in May 2016 at 7th Congress of Workers' Party of Korea. 10. CHOE Kyong-song (alias CHOE Kyong song) 20.5.2016 Colonel General in the Korean People's Army. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 11. CHOE Yong-ho (alias CHOE Yong Ho) 20.5.2016 Colonel General in the Korean People's Army /Korean People's Army Air Force General. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Commander of Korean People's Army Air Force and Anti-aircraft force. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 12. HONG Sung-Mu (alias HUNG Sun Mu; HONG Sung Mu) DOB: 1.1.1942 20.5.2016 Deputy-director of the Munitions Industry Department (MID). In charge of the development of programmes concerning conventional arms and missiles, including ballistic missiles. One of the main persons responsible for the industrial development programmes for nuclear arms. As such, responsible for the DPRK's nuclear arms-related, ballistic-missile-related, or other weapons of mass destruction-related programmes. 13. JO Kyongchol (alias JO Kyong Chol) 20.5.2016 General in the Korean People's Army. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Director of the Military Security Command. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Accompanied Kim Jong Un to largest-ever long-range artillery fire drill. 14. KIM Chun-sam (alias KIM Chun Sam) 20.5.2016 Lieutenant General, former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Director of the Operations Department of the Military Headquarters of the Korean People's Army and first vice chief of the Military Headquarters. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 15. KIM Chun-sop (alias KIM Chun Sop) 20.5.2016 Former member of the National Defence Commission which is now reformed into the State Affaires Commission (SAC), which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. At photo session for those who contributed to successful SLBM test in May 2015. 16. KIM Jong-gak (alias KIM Jong Gak) DOB: 20.7.1941 POB: Pyongyang, DPRK 20.5.2016 Vice Marshal in the Korean People's Army, rector of the Military University of Kim Il-Sung, former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 17. KIM Rak Kyom (alias KIM Rak-gyom; KIM Rak Gyom) 20.5.2016 Four Star General, Commander of the Strategic Forces (aka Strategic Rocket Forces), which now reportedly command four strategic and tactical missile units, including the KN-08 (ICBM) brigade. The EU has designated the Strategic Forces for engaging in activities that have materially contributed to the proliferation of weapons of mass destruction or their means of delivery. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Media reports identified KIM as attending the April 2016 ICBM engine test with KIM Jong Un. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Ordered ballistic rocket firing drill. 18. KIM Won-hong (alias KIM Won Hong) DOB: 7.1.1945 POB: Pyongyang, DPRK Passport: 745310010 20.5.2016 General, Director of the State Security Department. Minister of State Security. Member of the Central Military Commission of the Workers' Party of Korea and National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), which are the key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 19. PAK Jong-chon (alias PAK Jong Chon) 20.5.2016 Colonel General (Lieutenant General) in the Korean People's Army, Chief of the Korean People's Armed Forces, Deputy Chief of Staff and Director of the Firepower Command Department. Chief of the Military Headquarters and Director of the Artillery Command Department. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 20. RI Jong-su (alias RI Jong Su) 20.5.2016 Vice Admiral. Former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. Commander in chief of the Korean Navy, which is involved in the development of ballistic-missile programmes and in the development of the nuclear capacities of the DPRK naval forces. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 21. SON Chol-ju (alais Son Chol Ju) 20.5.2016 Colonel General of the Korean People's Army and Political director of the Air and Anti-Air forces, which oversees the development of modernised anti-aircraft rockets. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 22. YUN Jong-rin (alias YUN Jong Rin) 20.5.2016 General, former member of the Central Military Commission of the Workers Party of Korea and member of the National Defence Commission, which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC) which are all key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 23. PAK Yong-sik (alias PAK Yong Sik) 20.5.2016 Four Star General, member of the State Security Department, Minister of the People's Armed Forces. Member of the Central Military Commission of the Workers' Party of Korea and of the National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC) which are all key bodies for national defence matters in the DPRK. Was present at the testing of ballistic missiles in March 2016. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 24. HONG Yong Chil 20.5.2016 Deputy Director of the Munitions Industry Department (MID). The Munitions Industry Department  designated by the UNSC on 2 March 2016  is involved in key aspects of the DPRK's missile programme. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2, weapons production and R&D programmes. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. HONG has accompanied KIM Jong Un to a number of events related to the development of the DPRK's nuclear and ballistic missile programmes and is thought to have played a significant role in the DPRK's nuclear test on 6 January 2016. Vice-Director of the Workers' Party of Korea Central Committee. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. Present at ground jet test of new-type ICBM engine in April 2016. 25. RI Hak Chol (aliases RI Hak Chul, RI Hak Cheol) DOB: 19.1.1963 or 8.5.1966 Passport: 381320634; PS-563410163 20.5.2016 President of Green Pine Associated Corporation (Green Pine). According to the UN Sanctions Committee, Green Pine has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related materiel from the DPRK. Green Pine specialises in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Green Pine has been designated by the UNSC. 26. YUN Chang Hyok DOB: 9.8.1965 20.5.2016 Deputy Director of the Satellite Control Centre, National Aerospace Development Administration (NADA). NADA is subject to sanctions under UNSCR 2270 (2016) for involvement in the DPRK's development of space science and technology, including satellite launches and carrier rockets. UNSCR 2270 (2016) condemned the DPRK's satellite launch of 7 February 2016 for using ballistic missile technology and being in serious violation of resolutions 1718 (2006), 1874 (2009), 2087 (2013), and 2094 (2013). As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 27. RI Myong Su DOB: 1937 POB: Myongchon, North Hamgyong, DPRK 7.4.2017 Vice-President of the Central Military Commission of the Workers' Party of Korea and Chief of Staff of the People's Armed Forces. In this capacity, Ri Myong Su holds a key position for national defence matters and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 28. SO Hong Chan DOB: 30.12.1957 POB: Kangwon, DPRK Passport: PD836410105 Passport date of expiration: 27.11.2021 7.4.2017 First Vice-Minister of the People's Armed forces, member of the Central Military Commission of the Workers' Party of Korea and Colonel-General in the People's Armed Forces. In this capacity, So Hong Chan is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 29. WANG Chang Uk DOB: 29.5.1960 7.4.2017 Minister for Industry and Atomic Energy. In this capacity, Wang Chang Uk is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 30. JANG Chol DOB: 31.3.1961 POB: Pyongyang, DPRK Passport: 563310042 7.4.2017 President of the State Academy of Sciences, an organisation dedicated to the development of technological and scientific capacities of the DPRK. In this capacity, Jang Chol holds a strategic position for the development of DPRK nuclear activities and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. (b) Legal persons, entities and bodies designated in accordance with point (a) of Article 34(4) Name (and possible aliases) Location Date of designation Reasons 1. Korea Pugang mining and Machinery Corporation ltd 22.12.2009 Subsidiary of Korea Ryongbong General Corporation (entity designated by the UNSC, 24.4.2009); operates facilities for the production of aluminium powder, which can be used in missiles. 2. Korean Ryengwang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 22.12.2009 Subsidiary of Korea Ryongbong General Corporation (entity designated by the UNSC, 24.4.2009). 3. Sobaeku United Corp. (alias Sobaeksu United Corp.) 22.12.2009 State-owned company, involved in research into, and the acquisition, of sensitive products and equipment. It possesses several deposits of natural graphite, which provide raw material for two processing facilities, which, inter alia, produce graphite blocks that can be used in missiles. 4. Yongbyon Nuclear Research Centre 22.12.2009 Research centre which has taken part in the production of military-grade plutonium. Centre maintained by the General Bureau of Atomic Energy (entity designated by the UNSC, 16.7.2009). (c) Natural persons designated in accordance with point (b) of Article 34(4) Name (and possible aliases) Identifying information Date of designation Reasons 1. JON Il-chun (alias JON Il Chun) DOB: 24.8.1941 22.12.2010 In February of 2010 KIM Tong-un was discharged from his office as director of Office 39, which is, among other things, in charge of purchasing goods out of the DPRK diplomatic representations bypassing sanctions. He was replaced by JON Il-chun. Representative of the National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), has been elected director-general of the State Development Bank in March 2010. Elected Workers' Party of Korea Central Committee alternate member in May 2016 at the 7th Party Congress of Workers' Party of Korea, where WPK adopted a decision to continue the DPRK's nuclear programme. 2. KIM Tong-un (alias KIM Tong Un) 22.12.2009 Former director of Office 39 of the Central Committee of the Workers' Party of Korea which is involved in proliferation financing. In 2011, reportedly in charge of Office 38 to raise funds for the leadership and elites. 3. KIM Il-Su (alias Kim Il Su) DOB: 2.9.1965 POB: Pyongyang, DPRK 3.7.2015 Manager in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 4. KANG Song-Sam (alias KANG Song Sam) DOB: 5.7.1972 POB: Pyongyang, DPRK 3.7.2015 Former authorised representative of Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 5. CHOE Chun-Sik (alias CHOE Chun Sik) DOB: 23.12.1963 POB: Pyongyang, DPRK Passport 745132109 Valid until 12.2.2020 3.7.2015 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 6. SIN Kyu-Nam (alias SIN Kyu Nam) DOB: 12.9.1972 POB: Pyongyang, DPRK Passport PO472132950 3.7.2015 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 7. PAK Chun-San (alias PAK Chun San) DOB: 18.12.1953 POB: Pyongyang, DPRK Passport PS472220097 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 8. SO Tong Myong DOB: 10.9.1956 3.7.2015 President of the Korea National Insurance Corporation (KNIC), KNIC Executive Management Committee Chairman (June 2012); Korea National Insurance Corporation General Manager, September 2013, acting on behalf of KNIC or at its direction. ANNEX XVI List of persons, entities or bodies referred to in Article 34(1) and 34(3) ANNEX XVII List of persons, entities or bodies referred to in Article 34(1) and 34(3)